        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 1 of 61




 1    QUARLES & BRADY LLP
      Firm State Bar No. 00443100
 2    Renaissance One, Two N. Central
      Phoenix, AZ 85004-2391, 602-229-5200
 3    Brian A. Howie (AZ No. 026021)
      Brian.Howie@quarles.com
 4    Lauren E. Stine (AZ No. 025086)
      Lauren.Stine@quarles.com
 5    Attorneys for Plaintiffs

 6    SHEPPARD, MULLIN, RICHTER &                         MAYER BROWN LLP
      HAMPTON LLP                                         71 S. Wacker Drive
 7    2099 Pennsylvania Ave., NW, Ste. 100                Chicago, IL 60606
      Washington, DC 20006, 201-747-1900                  312-782-0600
 8    Thomas J. Dillickrath* (DC 483710)                  Britt M. Miller* (IL 6256398)
      TDillickrath@sheppardmullin.com                     BMiller@mayerbrown.com
 9                                                        Michael A. Scodro* (IL 6243845)
      Four Embarcadero Center, 17th Floor                 MScodro@mayerbrown.com
10    San Francisco, CA 94111, 415-434-9100               Brett E. Legner* (IL 6256268)
      Amar S. Naik* (CA 307208)                           BLegner@mayerbrown.com
11    ANaik@sheppardmullin.com
      Molly C. Lorenzi* (CA 315147)                       1999 K Street, NW
12    MLorenzi@sheppardmullin.com                         Washington, DC 20006
      GIBBS & BRUNS LLP                                   202-263-3000
13                                                        Mark W. Ryan* (DC 359098)
      1100 Louisiana, Ste. 5300                           mryan@mayerbrown.com
14    Houston, TX 77002, 713-650-8805                     Attorneys for CDK Global, LLC
      Aundrea K. Gulley* (TX 24034468)
15    agulley@gibbsbruns.com                              *Pro Hac Vice Forthcoming
      Denise Drake* (TX 24092358)
16    DDrake@gibbsbruns.com
      Attorneys for The Reynolds and Reynolds Co.
17
                         IN THE UNITED STATES DISTRICT COURT
18
                              FOR THE DISTRICT OF ARIZONA
19
20    CDK Global, LLC, a limited liability company,     Case No.:
      and The Reynolds and Reynolds Company, a
21    corporation,                                      COMPLAINT
22                                                      (Declaratory Judgment)
                          Plaintiffs,
23           vs.
      Mark Brnovich, Attorney General of the State
24
      of Arizona, and John S. Halikowski, Director of
25    the Arizona Department of Transportation,

26                        Defendants.




     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 2 of 61




 1            Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds Company
 2   (“Reynolds”), through their undersigned attorneys, bring this complaint for declaratory and
 3   injunctive relief and in support allege as follows.
 4                                       INTRODUCTION
 5            1.     This lawsuit challenges Arizona House Bill 2418 (the “DMS Law”), codified
 6   at §§ 28-4651 to 28-4655 of the Arizona Revised Statutes. Plaintiffs provide proprietary
 7   computer systems to automotive dealers (known as “dealer management systems” or
 8   “DMSs”). The DMS Law purports to require Plaintiffs to give third parties unfettered access
 9   to and use of Plaintiffs’ DMSs, and the sensitive customer data they store, manage, and
10   protect, without Plaintiffs’ authorization. The law effectively interferes with Plaintiffs’
11   established contract rights and takes Plaintiffs’ intellectual property, ultimately putting
12   highly confidential information pertaining to Arizona consumers at great risk without any
13   justification and in disregard of the laws and Constitution of the United States, and
14   potentially exposing Plaintiffs to substantial criminal penalties.
15            2.     The DMS Law was falsely described to legislators as a consumer-protecting
16   data privacy measure. In fact, the DMS Law was drafted and pushed through by the Arizona
17   Automobile Dealers Association, the top donor to the law’s sponsor in his last election. Far
18   from protecting consumers, the DMS Law necessarily puts consumers’ data at extremely
19   high risk by allowing unlicensed third parties—including those seeking to access, collect,
20   and profit from selling consumer data—to access Plaintiffs’ DMSs and all of the data on
21   those systems, and forbids Plaintiffs from taking any measures to secure those systems and
22   data.
23            3.     Rather than protecting consumers, the DMS Law is a blatant attempt by car
24   dealers to change the terms of freely negotiated, arms-length contracts with Plaintiffs and
25   to interfere with Plaintiffs’ contracts with other parties, for short-term economic gain and
26   at the expense of the people of Arizona.


                                                   -2
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 3 of 61




 1            4.     In committee debate on the DMS Law, Senator Eddie Farnsworth warned on
 2   the record: “I really do think that we’re walking on some thin ice here when we start to pass
 3   laws that interfere with current contracts. And quite honestly, there’s a potential
 4   unconstitutionality issue here.”
 5            5.     Senator Farnsworth was right: the DMS Law is preempted under the
 6   Supremacy Clause of the U.S. Constitution because it conflicts with federal law and policy.
 7   It is also void for vagueness and violates several other provisions of the Constitution: it
 8   takes private property without just compensation, interferes with contracts, unduly burdens
 9   interstate commerce, and impermissibly compels speech.
10            6.     Beyond its unconstitutionality, if the DMS Law is enforced, millions of
11   Arizonans are likely to see the private information they entrusted to auto dealers —
12   including their driver’s license and Social Security numbers, home address, email, phone
13   numbers, and bank or other financial information — exposed to harvesting, aggregation,
14   and syndication by third parties who do not have the same obligations to protect data that
15   dealers have and who often sell such data to the highest bidder.
16            7.     Additionally, by giving third parties unfettered rights to introduce their
17   computer code into the system, the DMS Law exposes DMS providers to threats caused by
18   introducing a known security risk into a trusted network. Once in the network, a cyber-
19   attacker could hack into other systems and cause direct financial harm to the DMS provider.
20                                        BACKGROUND
21            8.     Plaintiffs CDK and Reynolds are automotive technology companies that have
22   developed complex, advanced proprietary computer systems known as dealer management
23   systems. Car dealerships often license DMSs to help manage accounting, sales, service,
24   finance, payroll, and other business operations. In those contracts, the licensee dealers
25   expressly agree that the license is limited, that they are not authorized to grant further
26   licenses to others, and that they may not access or use the DMSs by means other than those


                                                  -3
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 4 of 61




 1   permitted by the Plaintiffs acting as licensors. Plaintiffs’ DMSs process vast amounts of
 2   confidential consumer and third-party information, copyrighted or copyrightable material,
 3   and trade secrets. Such data include highly sensitive and/or proprietary material from
 4   automotive dealerships, their customers, car manufacturers, application software providers,
 5   banks, credit bureaus, other financial institutions, and the DMS providers themselves.
 6            9.     DMSs also securely transmit certain data to entities involved in a dealership’s
 7   business operations (e.g., sending consumer data to a credit bureau for a credit check during
 8   the vehicle financing process or receiving updated parts pricing data from a car
 9   manufacturer).
10            10.    CDK’s and Reynolds’s DMSs are secure because they must be. Numerous
11   federal laws and regulations, as well as industry best practices, limit how data may be
12   handled, stored, or processed on a DMS. Relevant laws include the Gramm-Leach-Bliley
13   Act (“GLBA”), the Fair and Accurate Credit Transactions Act, the FTC’s Privacy,
14   Safeguards, and Disposal Rules, the Fair Credit Reporting Act, and the Dodd-Frank Act.
15   Data handled, stored, or processed on a DMS is also governed by contracts with car
16   manufacturers, financial institutions, and other third parties to whom such data is sent or
17   received.
18            11.    In light of these statutory and contractual obligations, as well as the trust that
19   Plaintiffs’ customers and other members of the automotive industry place in their DMSs,
20   Plaintiffs (1) deploy strict authorization and authentication measures to control access to
21   their proprietary systems; (2) require third parties to go through integration testing
22   procedures; and (3) follow strict integration specifications. In these ways, Plaintiffs
23   maintain data integrity and diligently defend their DMSs against cyber-attack, corruption,
24   and breach.
25            12.    At great expense, Plaintiffs have developed technologically sophisticated
26   security measures to prevent unlicensed and unauthorized access to their DMSs. Plaintiffs


                                                     -4
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 5 of 61




 1   have also developed their own proprietary processes for securely handling data
 2   communications between dealerships, car manufacturers, and other third parties involved
 3   in a dealership’s business operations. Plaintiffs and other DMS providers compete with each
 4   other over the security, functionality, and performance of their system designs, and the
 5   ability to provide strong security is a competitive advantage.
 6            13.    The DMS Law takes away Plaintiffs’ control over their proprietary systems,
 7   however, effectively requiring all DMS providers to use non-secure methods of system
 8   access and data transmittal by eliminating the rigorous security and operational measures
 9   Plaintiffs have spent millions of dollars and a massive number of human-hours to develop
10   and maintain.
11            14.    Specifically, the DMS Law forces Plaintiffs to provide unlicensed third
12   parties (whether they be automotive marketing firms, other service providers, or malicious
13   hackers) with free and unfettered access to Plaintiffs’ proprietary systems. The only
14   restriction placed on this access is that it be at the request of a dealership employee.
15            15.    In addition to DMSs, many dealers use software applications provided by
16   third parties. In some instances, the dealers would like those third-party application
17   providers to leverage DMS data and processes, which may include accessing data stored on
18   the DMS or writing data back to it. Both Plaintiffs provide robust, monitored means for
19   those legitimate providers to do so. But there are also third parties that attempt to gain
20   unauthorized access to the DMS for several different purposes. Some want to write data
21   back to the system. Some want to extract data from the system. And some of these data
22   extractors are so-called “syndicators,” who have historically attempted to access Plaintiffs’
23   DMSs without authorization to hijack consumer and proprietary data and sell it to other
24   parties without Plaintiffs’ permission (in many cases, without dealer or consumer
25   knowledge). The DMS Law forbids Plaintiffs from taking any measures to secure their
26   systems or limit the data that a third party can access, extract, or modify on the DMS.


                                                   -5
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 6 of 61




 1            16.    If the DMS Law is enforced, it will place all consumer and proprietary data
 2   stored or processed on any DMS at great risk. Consumers will face a significantly increased
 3   threat of identity theft every time they buy, lease, or service a vehicle from an Arizona
 4   dealer. The same will be true of anyone who has purchased, leased, or serviced a car from
 5   an Arizona dealer in recent years.
 6            17.    In short, the DMS Law requires Plaintiffs to tear down their security walls
 7   and build a back door to Plaintiffs’ DMSs, giving data pirates and cyberthieves free license
 8   to jump unimpeded into the pool of data provided by Arizona consumers.
 9            18.    Further, by forcing Plaintiffs to open their secure proprietary systems to
10   unlicensed third parties, the DMS Law eviscerates Plaintiffs’ intellectual property rights in
11   their proprietary computer systems, undercutting the economic incentive for them to
12   develop and innovate on the systems capable of helping Arizona dealers manage their
13   businesses while securing Arizona consumers’ highly sensitive data.
14            19.    The DMS Law is problematic in numerous other respects. It requires
15   Plaintiffs and other DMS providers to write new computer code allowing third parties to
16   access and write data back to the DMSs and forbids these providers from charging for that
17   work. It eliminates the many approaches currently used by DMS providers like Reynolds
18   and CDK to enhance system access and security within the automotive software industry
19   and forbids DMS providers from securing their systems. Equally important, the law creates
20   a gaping vulnerability in DMSs that impacts thousands of dealer licensees and tens of
21   millions of consumers within and without Arizona’s borders.
22            20.    The DMS Law conflicts with the federal laws that keep Arizona consumers’
23   (including car buyers’) personal information safe. It conflicts with the federal laws that
24   protect Plaintiffs’ property interests in, and rights to exclude users from, their DMSs. And
25   it substantially impairs Plaintiffs’ existing contracts with dealers; takes Plaintiffs’ property
26   for no public use and without compensation; carves out special rules for Arizona car


                                                    -6
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 7 of 61




 1   dealerships that unreasonably burden interstate commerce; and violates Plaintiffs’ right to
 2   free speech by compelling them to draft and implement computer code and exchange
 3   information with third parties.
 4            21.    At the same time, the DMS Law is fatally vague, and exposes DMS providers,
 5   including Plaintiffs, to criminal penalties, including fines of up to $16,000 per day. The
 6   DMS Law will be added to Title 28 of the Arizona Revised Statutes. Section 28-121(A)
 7   states that a person who violates a provision of Title 28 or fails or refuses to do or perform
 8   an act or thing required by Title 28 is guilty of a Class 2 misdemeanor. For corporate entities
 9   like Plaintiffs, the fine for a Class 2 misdemeanor is up to $10,000 “per offense.” In addition,
10   Section 28-121(C) provides that violations of Title 28 are subject to certain statutory
11   surcharges, which are levied on top of the base fine. Together, these statutory provisions
12   mean that a DMS provider, like Plaintiffs, is subject to fines of up to $16,000 per offense.
13            22.    Because the onerous requirements that the DMS Law places on DMS
14   providers are facially invalid under federal and state law, the Court should declare the law
15   void and enjoin its enforcement against Plaintiffs.
16                                          THE PARTIES
17            23.    Plaintiff CDK Global, LLC is a Delaware limited liability company with its
18   corporate headquarters and principal place of business at 1950 Hassell Road, Hoffman
19   Estates, Illinois 60169. CDK is a global provider of integrated information technology and
20   digital marketing solutions to the automotive retail industry.
21            24.    The automotive data ecosystem that CDK supports is massive, with tens of
22   thousands of installations of approved vendor applications and millions of transactions
23   every day, supporting hundreds of billions of dollars in commerce each year. In light of the
24   size, scope, and importance of its network to the American economy, the Department of
25   Homeland Security has designated CDK’s DMS a Critical National Infrastructure “so vital
26


                                                    -7
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 8 of 61




 1   to the United States that [its] incapacitation would have a debilitating effect on security
 2   [and] national economic security.”
 3            25.    CDK has made substantial investments to build out and support its network
 4   of product and Software as a Service (SaaS) offerings. Over the last four years alone, CDK
 5   has spent more than $100 million researching, developing, and deploying new and enhanced
 6   products for its customers.
 7            26.    Plaintiff The Reynolds and Reynolds Company is a privately held Ohio
 8   corporation with its corporate headquarters at One Reynolds Way, Kettering, Ohio 45430.
 9            27.    Reynolds developed, maintains, owns, and operates a proprietary enterprise
10   computer system that car dealerships license to manage their businesses. The system has
11   hundreds of millions of lines of natively developed source code deployed in Reynolds’s
12   software programs.
13            28.    Reynolds’s ongoing development of its DMS has produced a single system
14   capable of supporting data communications between and among licensed dealerships, new
15   car manufacturers, financial institutions, and automotive application software.
16            29.    Defendant Mark Brnovich is the Attorney General of Arizona and in that
17   position is the chief law enforcement officer of the State and has responsibility for enforcing
18   the DMS Law. Specifically, pursuant to A.R.S. § 28-333, Attorney General Brnovich “shall
19   prosecute and defend in the name of this state all actions necessary to carry out” Title 28 of
20   the Arizona Revised Statutes (to which the DMS Law will be added). Attorney General
21   Brnovich is sued in his official capacity only.
22            30.    Defendant John S. Halikowski is the Director of the Arizona Department of
23   Transportation and in that position has the authority to supervise and regulate dealers,
24   manufacturers, distributors, and other entities. Defendant Halikowski is sued in his official
25   capacity only. Defendant Brnovich and Defendant Halikowski are referred to collectively
26   as “Defendants.”


                                                   -8
     QB\58682256.1
        Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 9 of 61




 1                                 JURISDICTION AND VENUE
 2            31.    This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to
 3   28 U.S.C. §§ 1331, and 2201(a). There is federal question jurisdiction under 28 U.S.C.
 4   § 1331 because Plaintiffs allege violations of the federal Constitution. Plaintiffs seek a
 5   declaration of their rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.
 6   § 2201, over which there is an actual controversy after the enactment of the DMS Law.
 7            32.    This Court has personal jurisdiction over Defendants because (a) they are
 8   located in the District in which this action was filed; and (b) many of the actions giving rise
 9   to these claims occurred in and/or were directed from this District.
10            33.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).
11                                   FACTUAL ALLEGATIONS
12            34.    DMSs are proprietary systems licensed to end users (i.e., car dealerships)
13   based on contract terms such as a limited license, with fees based on features, functionality,
14   and number of users. DMSs run hundreds of millions of lines of computer code and
15   incorporate valuable patents, copyrights, trade secrets, and other intellectual property. They
16   also store and process sensitive consumer, financial, and proprietary data. Many companies,
17   including CDK and Reynolds, develop, own, operate, and license DMSs.
18            35.    DMSs are distributed computer systems that operate in interstate commerce
19   across state lines. For example, an Arizona dealership licensing a Reynolds DMS could
20   have a DMS server that resides on-site at its dealership and connects with Reynolds data
21   centers in Texas and/or Ohio, automakers in Michigan, and software application vendors in
22   Georgia, Florida, and/or California. In addition, many dealership groups have multi-state,
23   regional, or national operations and enter into a single set of contracts with a DMS provider
24   to license the DMS across some or all of their operations.
25            36.    CDK and Reynolds, like many other DMS providers, deploy strict access
26   controls on their systems to comply with both federal and state data security and privacy


                                                    -9
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 10 of 61




 1   laws and their contracts with dealers, and to manage the security, privacy, and performance
 2   of their proprietary enterprise computer systems. Typically, only dealership employees may
 3   use DMS login credentials to access the DMS. In accordance with the DMS contract and
 4   their own obligations under federal law, these dealership employees cannot share these
 5   credentials with any non-dealership employee or use the DMS for purposes other than the
 6   dealership’s business. Additionally, the DMS contracts prevent automated access to the
 7   DMS unless authorized by the DMS provider.
 8            37.    Although CDK’s DMS is different than Reynolds’s, the DMS Law affects
 9   both companies’ DMSs in a similar manner. Both companies’ DMSs provide licensees with
10   the option to allow automakers (also known as Original Equipment Manufacturers or
11   “OEMs”), lenders, credit bureaus, application providers, and other third parties to
12   interoperate with their respective DMSs through system interfaces that securely manage the
13   flow of data. Each of those interfaces is also established and governed by its own licensing
14   agreements.
15            A.     CDK’s DMS
16            38.    CDK’s DMS offering to car dealers consists primarily of two products that
17   provide dealers with proprietary software tools and resources used to manage core aspects
18   of their businesses. CDK currently licenses its DMS to more than 30,000 dealerships around
19   the world and approximately 8,000 new car dealerships in North America. CDK annually
20   processes 2.5% of the U.S. gross domestic product (approximately $500 billion) through its
21   software solutions.
22            39.    CDK has invested hundreds of millions of dollars to develop the hardware
23   and software components of its DMS over decades. CDK’s DMS contains, and consists of,
24   valuable intellectual property including patented technologies, proprietary software
25   elements and programs created by CDK (including software programs eligible for
26   protection by the copyright laws), and proprietary data collections, which are accessible


                                                 -10
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 11 of 61




 1   through the DMS. Dealers that license DMS services from CDK receive a personal, non-
 2   transferable software license to use CDK’s DMS in accordance with the terms and
 3   conditions of their agreements.
 4            40.    CDK’s terminal program, which runs on dealer computers, is an original and
 5   independent work created and licensed by CDK. It consists of original and distinct elements,
 6   including its source and object code; distinctive screen layouts; graphical content; text;
 7   arrangement, organization, and display of information; dynamic user experience; and secure
 8   connectivity between dealer endpoints and CDK’s networks.
 9            41.    In addition to its core functionalities, the CDK DMS processes and/or stores
10   voluminous amounts of highly sensitive data, including financial statements, accounting
11   data, payroll information, sales figures, inventory, parts data, warranty information,
12   appointment records, service and repair records, vehicle information, customer personal
13   identifiable information, proprietary intellectual property, and proprietary data belonging to
14   CDK and third parties, including the data described below.
15            42.    Such data belongs to several types of entities. Some data, such as prices and
16   part numbers for replacement parts, labor rates, and rebate, incentive, and warranty
17   information is proprietary to OEMs such as General Motors, Ford, and Subaru. Other data
18   in or processed by CDK's DMS is proprietary to third-party service providers, such as credit
19   reporting bureaus like Equifax, Experian and TransUnion. Still other data in the DMS is
20   CDK’s own proprietary, copyrightable data, including forms, accounting rules, tax tables,
21   service pricing guides, and proprietary tools and data compilations. And while some data
22   “belongs” to the dealers, in the sense that dealers enter the data into the system, that use
23   CDK’s DMS, much of that is consumer data. Access to third-party and CDK proprietary
24   information in the DMS is permitted for licensed DMS customers, but CDK is prohibited
25   by contract from sharing much of this information with any other third parties.
26


                                                   -11
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 12 of 61




 1            B.     Reynolds’s DMS
 2            43.    Reynolds introduced its first computerized DMS, called “ERA,” in the late
 3   1980s. In 2006, Reynolds merged operations with Dealer Computer Services, Inc., which
 4   had developed a separate DMS product in the 1980s now known as POWER. Reynolds
 5   continues to offer both POWER and ERA (collectively, the “Reynolds DMS”).
 6            44.    The Reynolds DMS is an integrated system of hardware and software
 7   components distributed to over 5,000 franchised new car dealerships in North America,
 8   including: dealer-side or hosted servers; operating systems, segregated databases, and
 9   application layers on the servers; secured interfaces between the servers and the dealer’s
10   computers; end-user application software on the dealer’s computers; secure data
11   connections from the servers to the data centers and centralized processing facilities;
12   security measures including encryption, access monitoring, and password complexity
13   requirements; and network and system components including Virtual Local Area Networks,
14   Wide Area Networks, print servers, and software.
15            45.    These components allow retail automotive dealers to manage their
16   inventories, bookkeeping and accounting, customer contacts, financial and insurance
17   information, transactional details, government reporting and compliance requirements,
18   human resources files, and many other materials involved in managing an auto dealership.
19   Each Reynolds DMS is custom built to provide the hardware and software components that
20   an individual dealership needs to maximize performance.
21            46.    Reynolds’s customers depend upon the DMS to process highly sensitive
22   and/or proprietary data, including consumer data; dealer operational and business data;
23   OEM data; credit and financial data; Reynolds’s proprietary data; and data licensed from
24   third parties. These categories of information are protected by federal data security and
25   privacy laws, as well as contracts governing data access.
26


                                                 -12
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 13 of 61




 1            47.    Over the course of two decades, Reynolds invested well over half a billion
 2   dollars and millions of human-hours in building, securing, and maintaining the proprietary
 3   design and interaction of the components of its DMS platform in the face of ever-evolving
 4   technology. Reynolds continues to invest in its DMS platform.
 5            48.    The Reynolds DMS software program that runs on dealer computers is an
 6   original copyrighted work. Among the many significant original elements of the program
 7   are its source and object code; distinctive screen layouts; graphical content; text;
 8   arrangement, organization, and display of information; and dynamic user experience. Every
 9   time a user opens the Reynolds DMS software program, it displays a notice stating that the
10   program is Reynolds’s copyrighted, confidential, and proprietary property:
11
12
13
14
15
16
17
18
19
20
21
22
23            49.    It is impossible for a user to access or use the Reynolds DMS without running
24   (and thereby copying) Reynolds’s copyrighted DMS software programs. Reynolds does not
25   allow any dealer, application provider, or other third party to access the Reynolds DMS
26   without a valid license or express authorization.


                                                   -13
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 14 of 61




 1            50.    Reynolds’s DMS is a custom product and is offered pursuant to highly
 2   negotiated license agreements with dealers. Though the products, services, and terms differ
 3   widely among dealers, all dealers that license a Reynolds DMS agree that only dealership
 4   employees may access Reynolds’s proprietary DMS. Dealers further agree not to connect
 5   any third-party software to their Reynolds DMS. Reynolds’s prohibition on third-party
 6   access to its DMS has been widely known in the automotive industry for at least a decade.
 7            C.     Security Features to Control Access to DMSs
 8            51.    Plaintiffs employ a number of technologically advanced security features to
 9   protect the data and functionality of their DMSs and guard against unauthorized access. As
10   detailed below, these features include password protections, login prompts, and contractual
11   security provisions. The following are some examples. Plaintiffs are continuously
12   introducing new security measures to combat new methods of attempted unauthorized
13   access, and Plaintiffs cannot disclose all of their security measures to the public.
14                   1.     CDK Security Controls
15            52.    For example, among CDK’s many security measures, its DMS is password
16   protected. To gain access, each dealership employee must use that employee’s individual
17   login credentials.
18            53.    Typically, at least one employee at each dealership using CDK’s DMS has
19   “system administrator”-level access privileges. A dealership employee has compared
20   having system administrator-level access to possessing “the keys to the kingdom.” Users
21   with system administrator-level privileges may create new accounts (and corresponding
22   login credentials) for other dealership employees. These users also have the ability to define
23   the data and functions each employee may access within CDK’s DMS by creating and
24   assigning the employees different “roles.” In other words, each user has access to the DMS
25   commensurate with the access privileges assigned to his or her login credentials.
26


                                                  -14
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 15 of 61




 1            54.    Data maintained in CDK’s DMS is used in four primary application areas:
 2   Accounting, Finance & Insurance Sales, Parts, and Service. The login credentials that
 3   dealerships create for their employees can be configured to allow access to all four functions
 4   or only specific ones. Login credentials also may be configured to run reports, search data,
 5   and modify data as appropriate. Upon information and belief, car dealerships have in the
 6   past provided login credentials to third parties, that thereby gained unauthorized, automated
 7   access to CDK’s DMS, and those credentials often allowed general access to most or all
 8   application areas. This access has allowed unauthorized third parties to install programs on
 9   the system, creating technological issues during system upgrades and causing additional
10   security concerns.
11            55.    CDK has implemented security features in addition to password protection.
12   In early 2016, CDK created a login prompt, depicted below, requiring users to certify that
13   they were an “authorized dealer employee” before they could access CDK’s DMS.
14
15
16
17
18
19            56.    Further, in November 2017, CDK began introducing a “CAPTCHA” control
20   for particular login credentials that CDK suspected third parties of using to facilitate
21   unauthorized access to its DMS. CAPTCHA (an acronym for “completely automated public
22   Turing test to tell computers and humans apart”) controls are simple tests designed to tell
23   whether a request for access is coming from a human or a machine impersonating a human.
24   These controls are designed specifically to prevent access to computers through automated
25   means.
26


                                                  -15
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 16 of 61




 1             57.   The CAPTCHA used by CDK states that “[o]nly dealer personnel are
 2   authorized to use the CDK Global DMS. Use or access by unauthorized third parties is
 3   strictly prohibited and violates the contractual terms on which CDK licenses its software
 4   and services. Machine/automated access . . . or issuing of user names and passwords for
 5   third party use is considered non-authorized access.” The CAPTCHA then requires the user
 6   to identify a word or series of letters and numbers to “confirm you are an authorized dealer
 7   employee” before allowing the user to log into the CDK DMS.
 8             58.   As another example of its security innovations, CDK has virtualized the entire
 9   DMS environment. This virtualized environment enables CDK to manage the system more
10   easily.
11             59.   CDK’s contracts also impose contractual security. For example, partner
12   vendors agree not to access or retrieve data from or write it to a CDK system using
13   unapproved methods. Partner vendors also represent and warrant that they will maintain
14   appropriate security measures regarding sensitive information.
15                   2.     Reynolds Security Controls
16             60.   Protecting the integrity and security of the Reynolds platform and the
17   sensitive data it contains is a paramount concern for both Reynolds and its customers.
18   Reynolds’s DMS includes multiple protections designed to exclude hackers, prevent
19   automated scripts from encumbering system resources, and ensure that only properly
20   licensed dealership employees can access and use the system.
21             61.   Reynolds strictly controls and manages system access to and interoperability
22   with its DMS through a series of technological security measures that manage the array of
23   sensitive consumer, financial, and proprietary data flowing through the Reynolds network.
24             62.   First, the Reynolds DMS can only be accessed by dealership employees
25   through Reynolds’s proprietary terminal software. These software programs are known as
26


                                                   -16
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 17 of 61




 1   ERA-Ignite (the current program) and ERAccess (the legacy program). Both are
 2   copyrighted. Both also contain extensive security features.
 3            63.    Dealership employees accessing the DMS through these programs must first
 4   answer a login prompt requiring the user to enter a valid username and password to access
 5   the system. Reynolds links each set of authorized login credentials to a dealership employee.
 6   Each set of credentials also has individualized access permissions within the DMS, based
 7   on the employee’s role at the dealership. For example, a salesperson will generally have
 8   access to different DMS functionality than a service advisor or dealership manager. These
 9   controls prevent unauthorized access and mitigate the risk of errors by limiting the
10   employee’s access to the DMS to that required by the scope of the employee’s duties.
11            64.    Reynolds deploys CAPTCHA controls to protect the Reynolds DMS from
12   unauthorized automated software programs attempting to access data. After logging in, a
13   dealership employee must pass through a CAPTCHA control to access the Reynolds DMS
14   data-exporting functions. It is impossible for a dealer-user to access these and other portions
15   of the Reynolds DMS platform without first passing the CAPTCHA control. Reynolds also
16   deploys CAPTCHA control prompts when Reynolds security measures determine that a set
17   of login credentials is being used in a manner inconsistent with authorized access.
18            65.    Reynolds’s software also monitors all user credentials to look for suspicious
19   patterns and potential security threats. Specifically, Reynolds’s Suspicious User ID
20   heuristic software monitors a variety of factors that differentiate automated scripts and bots
21   from bona fide human users, including keystroke speed, keystroke pattern, source of
22   keystroke signals (physical keyboard versus virtual keyboard), and the volume and timing
23   of data requests. If the monitoring software determines that, based on a number of these
24   factors, users are suspicious, then the system deactivation protocols are triggered.
25            66.    Reynolds has also built extensive security features into how it interoperates
26   with third parties. The Reynolds Integration Hub is specifically designed to provide bespoke


                                                   -17
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 18 of 61




 1   system integration to facilitate data communications between the Reynolds DMS and
 2   OEMs, application providers, and financial institutions. Reynolds continually monitors the
 3   various data flows through the Hub for errors and other alerts. The Reynolds Integration
 4   Hub includes a “journaling” function that protects against corruption risk from automated
 5   “write-backs” by third-party vendor software into DMS databases. Such automated data
 6   pushes involve the creation of more entries and transactions than an actual individual human
 7   user could possibly produce and can push thousands of erroneous entries into the DMS
 8   within minutes. The erroneous data entries resulting from these automated data pushes
 9   occurring in one part of the DMS can propagate across other DMS functionalities,
10   effectively paralyzing one or even multiple systems. Reynolds’s proprietary journaling
11   technology allows Reynolds to audit and trace the effects of malfunctioning vendor
12   software.
13            67.    Reynolds’s license and interface agreements impose contractual security
14   obligations on its third-party providers and vendors through the Reynolds Certified
15   Interface program. Those application providers are prohibited from using unapproved
16   methods to access the Reynolds DMS; are required to notify Reynolds promptly in the event
17   of a security breach; and must warrant to Reynolds that they have dealer permission and
18   will comply with data security and privacy laws. Reynolds requires vendors to include terms
19   in their End User License Agreements with dealers detailing appropriate safeguards
20   designed to protect sensitive customer information. Reynolds reserves the right to—and
21   does—audit these vendor-partners to ensure compliance.
22                   3.    These Security Controls Are an Important Part of the DMSs
23            68.    The development and implementation of security controls such as CAPTCHA
24   screens and contractual obligations are vital to keep private data, including the enormous
25   amount of private personal data stored in the DMSs, out of the hands of hackers and other
26   unauthorized parties. But the DMS Law greatly restricts, if not entirely prevents, the


                                                 -18
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 19 of 61




 1   effective use of such controls by broadly prohibiting DMS providers such as Plaintiffs from
 2   employing any “technical means” to restrict access by third parties (including malicious
 3   hackers).
 4            D.     Federal Law Protecting DMS Providers’ Property
 5            69.    The Copyright Act states that “[a]nyone who violates any of the exclusive
 6   rights of the copyright owner . . . is an infringer of the copyright or right of the author.” 17
 7   U.S.C. § 501(a). The Act enables any “legal or beneficial owner of an exclusive right under
 8   a copyright . . . to institute an action for any infringement of that particular right committed
 9   while he or she is the owner of it.” 17 U.S.C. § 501(b).
10            70.    The Digital Millennium Copyright Act (“DMCA”) provides that no “person
11   shall circumvent a technological measure that effectively controls access to a work
12   protected under this title.” 17 U.S.C. § 1201(a)(1)(A). It also provides that “[n]o person
13   shall manufacture, import, offer to the public, provide, or otherwise traffic in any
14   technology, product, service, device, component, or part thereof, that . . . is primarily
15   designed or produced for the purpose of circumventing a technological measure that
16   effectively controls access to a work protected under this title.” Id. § 1201(a)(2)(A). The
17   DMCA further states that “[n]o person shall manufacture, import, offer to the public,
18   provide, or otherwise traffic in any technology, product, service, device, component, or part
19   thereof, that is primarily designed or produced for the purpose of circumventing protection
20   afforded by a technological measure that effectively protects a right of a copyright owner
21   under this title in a work or a portion thereof.” Id. § 1201(b)(1)(A). To enforce these
22   prohibitions, the DMCA not only provides for criminal sanctions, see id. § 1204, but also
23   gives copyright owners a private right of action against those who unlawfully access their
24   copyrighted works, see id. § 1203 (“Any person injured by a violation of section 1201 or
25   1202 may bring a civil action in an appropriate United States district court for such
26   violation.”).


                                                   -19
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 20 of 61




 1            71.    Software developed and licensed by DMS providers is subject to copyright
 2   protections. For example, Reynolds has registered copyrights for multiple versions of its
 3   DMS terminal software program. (Registration Nos. TX 7-586-896; TX 7-586-863; TX 8-
 4   538-825; and TX 8-538-541). Any unlicensed use of that DMS software (or use exceeding
 5   the terms of the license between a DMS provider and an end user such as a car dealership)
 6   infringes upon those copyrights.
 7            72.    Attempts by any third party to bypass, avoid, disable, deactivate, or impair
 8   DMS access-control measures by misappropriating login credentials, providing access to
 9   unlicensed third parties, or circumventing security tools such as CAPTCHA, violate
10   § 1201(a)(1)(A)’s prohibition on circumvention of a technological measure that effectively
11   controls access to a work protected by the Copyright Act and DMCA.
12            73.    The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, et seq., protects
13   owners of trade secrets from misappropriation by third parties. Under the DTSA, owners of
14   trade secrets have a federally guaranteed right to exclude others from their trade secrets.
15   Under this law, permission to use or access a trade secret must come from the owner of that
16   intellectual property.
17            74.    The Computer Fraud and Abuse Act (“CFAA”) provides that “[w]hoever . . .
18   intentionally accesses a computer without authorization or exceeds authorized access, and
19   thereby obtains . . . information from any protected computer,” is subject to both criminal
20   and civil liability. 18 U.S.C. § 1030(a)(2)(C); see also id. § 1030(c) (criminal penalties); id.
21   § 1030(g) (civil damages and injunctive relief). This statute also provides a private cause of
22   action for “compensatory damages and injunctive relief or other equitable relief” to anyone
23   who suffers at least $5,000 in damage or loss in any one-year period “by reason of a
24   violation” of its terms. Id. § 1030(g); see id. § 1030(c)(4)(A)(i)(I).
25            75.    A DMS is a “computer” within the meaning of the CFAA, which defines that
26   term to include not only computing devices but also “any data storage facility or


                                                   -20
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 21 of 61




 1   communications facility directly related to or operating in conjunction with such device.”
 2   Id. § 1030(e)(1). A DMS also is a “protected computer” within the statute’s meaning
 3   because it is used in and affects interstate and foreign commerce and communications. See
 4   id. § 1030(e)(2)(B).
 5            76.    Pursuant to the CFAA, the authorization required for lawful access to a
 6   computer system such as a DMS must come from the system’s owners, not from its users.
 7   Any access to a computer system without or exceeding the computer system owner’s
 8   authorization violates the statute.
 9            E.     Federal Law Governing How Dealers and DMS Providers Must Secure
10                   Consumer Data
11            77.    The Gramm-Leach-Bliley Act (“GLBA”) requires “that each financial
12   institution has an affirmative and continuing obligation to respect the privacy of its
13   customers and to protect the security and confidentiality of those customers’ nonpublic
14   personal information.” 15 U.S.C. § 6801(a).
15            78.    In furtherance of this policy, the law requires federal agencies to: “establish
16   appropriate standards for the financial institutions subject to their jurisdiction relating to
17   administrative, technical, and physical safeguards—(1) to insure the security and
18   confidentiality of customer records and information; (2) to protect against any anticipated
19   threats or hazards to the security or integrity of such records; and (3) to protect against
20   unauthorized access to or use of such records or information which could result in
21   substantial harm or inconvenience to any customer.” Id. § 6801(b).
22            79.    The GLBA defines financial institutions as “any institution the business of
23   which is engaging in financial activities . . . .” Id. § 6809(3)(A); see also id. 12 U.S.C.
24   § 1843(k) (defining “financial activities”); id. § 1843(k)(4) (describing “activities that are
25   financial in nature”).
26


                                                   -21
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 22 of 61




 1            80.    The GLBA defines the term “nonpublic personal information” as “personally
 2   identifiable financial information—(i) provided by a consumer to a financial institution; (ii)
 3   resulting from any transaction with the consumer or any service performed for the
 4   consumer; or (iii) otherwise obtained by the financial institution.” 15 U.S.C. § 6809(4)(A).
 5            81.    The Federal Trade Commission circulated the Safeguards Rule, which
 6   implements 15 U.S.C. § 6801(b), in May 2002. The Rule became effective on May 23,
 7   2003. See 16 CFR Part 314. It requires financial institutions to protect the security,
 8   confidentiality, and integrity of customer information by developing, implementing, and
 9   maintaining a comprehensive information security program that contains administrative,
10   technical, and physical safeguards that are appropriate to the financial institution’s size and
11   complexity, the nature and scope of its activities, and the sensitivity of the customer
12   information at issue. Id. § 314.3. The Rule requires financial institutions to have reasonable
13   policies and procedures to ensure the security and confidentiality of customer information
14   and to detect, prevent, and respond to attacks, intrusions, or other system failures. Id.
15   § 314.4(b). In addition to developing their own safeguards, companies covered by the Rule
16   are responsible for taking steps to ensure that their affiliates and service providers safeguard
17   customer information in their care. Id. § 314.4(d).
18            82.    Federal agencies have recognized that automobile dealerships are financial
19   institutions under the GLBA. As such, dealers and DMS providers must implement the
20   privacy and security mandates of the GLBA.
21            83.    The GLBA further provides that state law may not be inconsistent with the
22   GLBA. See 15 U.S.C. § 6807.
23            F.     The Contracts Between Plaintiffs and Dealers
24            84.    Plaintiffs enter into contracts licensing their DMSs to automotive dealerships
25   throughout the country. Those contracts are freely negotiated, arms-length transactions. The
26


                                                   -22
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 23 of 61




 1   contracts contain detailed provisions setting forth Plaintiffs’ exclusive rights to control
 2   third-party access to their proprietary DMS systems.
 3                   1.     CDK’s Master Service Agreements
 4            85.    CDK has entered into Master Service Agreements with approximately 200
 5   new car dealerships in Arizona. These Agreements expressly prohibit the dealerships from
 6   allowing third parties to access CDK’s DMS without CDK’s authorization: “Client shall
 7   not allow access to [the CDK DMS] by any third parties except as otherwise permitted by
 8   this Agreement.” MSA § 4(D).
 9            86.    In addition, each CDK dealer agrees, among other things, that it will only use
10   CDK’s software “for its own internal business purposes and will not sell or otherwise
11   provide, directly or indirectly, any of the Products or Services, or any portion thereof, to
12   any third party,” id. § 4(B), and that it will “treat as confidential and will not disclose or
13   otherwise make available any of the [CDK] Products and Services (including, without
14   limitation, screen displays or user documentation) or any trade secrets, processes,
15   proprietary data, information, or documentation related thereto . . . in any form, to any
16   person other than employees of [the dealer] with a need to know,” id. § 4(D). Each dealer
17   also acknowledges that notwithstanding its license to use the CDK DMS, the DMS remains
18   at all times “the exclusive and confidential property of [CDK].” Id. § 4(A).
19            87.    Additionally, CDK’s Master Service Agreement independently prohibits
20   “ANY THIRD PARTY SOFTWARE TO ACCESS THE [CDK] PRODUCTS AND
21   SERVICES EXCEPT AS OTHERWISE PERMITTED BY THIS AGREEMENT.” Id. §
22   4(B). This language has remained substantially unchanged in every version of the Master
23   Service Agreement since approximately 2010.
24            88.    In fact, every version of CDK’s standard Master Service Agreement since at
25   least 1994 has expressly prohibited dealers from permitting unauthorized third parties to
26   access the dealers’ licensed DMS.


                                                   -23
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 24 of 61




 1            89.    In return, CDK agrees that, “to the extent it is a Service Provider to [the
 2   dealer] under the [Graham-Leach-Bliley Act’s] Safeguards Rule,” CDK will “implement
 3   and maintain appropriate safeguards as CDK may determine to be reasonably necessary to
 4   protect the confidentiality of Customer Information provided [by the dealer] to CDK
 5   pursuant to the terms of this Agreement and in CDK’s possession and control.” Id. § 5(F).
 6                    2.     Reynolds’s Dealer Agreements
 7            90.    Reynolds licenses its DMS to its 85 car dealerships in Arizona under a set of
 8   terms and conditions designed to protect its system’s functional integrity and security,
 9   safeguard Reynolds’s valuable intellectual property rights, and meet Reynolds’s contractual
10   obligations to third parties. As a condition of the Reynolds Master Agreement, each
11   Reynolds dealer agrees not to share login credentials with third parties or connect other
12   software to the DMS. Only dealership employees are licensed to access the system.
13   Specifically, Reynolds dealers expressly agree:
14            Reynolds (or Other Providers) retains all proprietary rights in the Licensed
              Matter and the Site, Including copyrights, patents and trade secrets. You
15            acknowledge that Licensed Matter [e.g., the DMS] contains Confidential
              Information belonging to Reynolds or Other Providers and that Licensed
16            Matter may be subject to end user license agreements of Other Providers. You
              agree: (a) not to copy (other than making regular back-up copies, if permitted
17            by us), modify, disassemble or decompile any Licensed Matter or the Site, or
              re-license, sublicense, rent, lease, timeshare or act as a service bureau; (b) to
18            maintain the Licensed Matter in complete confidence; (c) not to disclose or
              provide access to any Licensed Matter or non-public portions of the Site to
19            any third party, except your employees who have a need for access to operate
              your business and who agree to comply with your obligations under this
20            Section 1; (d) to notify Reynolds immediately of any unauthorized Use or
              disclosure of Licensed Matter or your PIN or Logins (if applicable); (e) to
21            cooperate with us to protect Reynolds and Other Providers’ proprietary rights
              in Licensed Matter and the Site, and (f) to comply with any end user license
22            agreement of an Other Provider.
23   Reynolds Master Agreement, § 1 (emphasis added).
24            91.    The Reynolds Customer Guide—which is incorporated by reference into the
25   Master Agreement and is a part of the license agreement between Reynolds and the
26   dealership—likewise states that the dealer “may not install Other Matter on the Equipment


                                                    -24
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 25 of 61




 1   or connect Other Matter to Licensed Matter, either directly or remotely, without
 2   [Reynolds’s] prior written consent. This restriction is necessary to protect the integrity and
 3   continued functioning of the Licensed Data, Licensed Software, and the Equipment.”
 4   Customer Guide at 20. The Customer Guide defines “Other Matter” as “any software
 5   product, database, or other materials provided to you by a third party, which is capable of
 6   functioning on or with Equipment.”
 7            92.    The Reynolds Customer Guide further provides:
 8            You expressly acknowledge that the Licensed Matter constitutes valuable
              proprietary property, includes confidential information and constitutes trade
 9            secrets that embody substantial creative efforts and that is valuable to
              Reynolds. You agree to keep confidential the Licensed Matter (including all
10            licensed copies and documentation) covered under the Documents and shall
              not copy, reproduce, distribute, or in any way disseminate or allow access to
11            or by third parties.
12            You expressly agree that you shall observe complete confidentiality with
              respect to the Licensed Matter. This agreement and requirement mean that
13            you shall not disclose or otherwise permit any person, firm or entity access
              to or use of the Licensed Matter. The sole exception to this restriction is that
14            you may disclose or grant access to the Licensed Matter to your employees
              whose employment require such access, provided that such employee is
15            advised that the Licensed Matter contains proprietary property, confidential
              information and trade secrets and that each employee agrees to preserve the
16            confidentiality of the Licensed Matter.
17   Reynolds Customer Guide at 21 (emphasis added).
18            93.    The Reynolds Customer Guide also states that “[i]n addition to the use
19   restrictions described in the Master Agreement and this Customer Guide, certain Licensed
20   Data is subject to use restrictions from the Other Providers of such Licensed Data. Such
21   Licensed Data may only be used in connection with the Reynolds System for which its use
22   is licensed to you by us.” Id. at 22–23.
23            94.    Reynolds’s contracts with dealers also call for it to act at all times in
24   accordance with the strictures of the GLBA. For example, the Reynolds Customer Guide
25   states that where Reynolds is a “Service Provider” under the GLBA Safeguards Rule,
26


                                                    -25
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 26 of 61




 1   “Reynolds will implement and maintain safeguards appropriate to protect the security,
 2   confidentiality, and integrity of your Customer Information.” Customer Guide at 10.
 3                   3.    These Contractual Provisions Are an Important Part of the
 4                         Bargain Between DMS Providers and Dealers
 5            95.    Dealers know and agree to these restrictions when they choose to license a
 6   DMS. Both Plaintiffs and their customer dealers negotiate the resulting licensing fees
 7   subject to those restrictions and based on the expectation that the license’s scope extends
 8   solely to dealership employees. The DMS Law abrogates these freely negotiated contractual
 9   provisions between DMS providers and dealers.
10            G.     Available Methods of Secure, Authorized Integration
11            96.    DMS providers understand that dealers sometimes seek to leverage DMS
12   functionality for use by third-party application providers. Because unauthorized automated
13   access poses serious risks to both the privacy, confidentiality, integrity, and availability of
14   sensitive data, including private consumer information, and the functionality of the DMS,
15   Plaintiffs have each developed and implemented technological methods to permit secure
16   means of interoperating with authorized third parties.
17                   1.     CDK’s Partner Program
18            97.    Introduced in 2000, CDK’s third-party access program (“Partner Program,”
19   formerly known as 3PA) is an interface that currently provides secure managed, bi-
20   directional integration between software applications and CDK’s DMS. Integration
21   management includes the use of credential and access logs, which record who accessed the
22   information, when it was accessed, and any changes made to the information. For example,
23   the third-party marketing website TrueCar generates sales leads for dealerships. TrueCar
24   integrates with CDK’s DMS through the Partner Program to access sales transaction data,
25   which it uses to validate vehicle sales based on TrueCar leads. There are hundreds of other
26


                                                  -26
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 27 of 61




 1   third-party applications that make similar use of the integration services provided through
 2   CDK’s Partner Program.
 3            98.    Each software application vendor participating in the Partner Program enters
 4   into a written agreement with CDK granting the vendor a limited, non-transferable license
 5   to use the CDK Interface System to access, send, and/or receive certain data stored on the
 6   DMS solely to provide specific application services to CDK dealers.
 7            99.    CDK charges third-party participants in the Partner Program fees for the
 8   integration services it provides. These fees allow CDK to recoup its substantial investment
 9   in the Partner Program and compensate CDK for the value of its services and the intellectual
10   property that makes secure data integration with CDK’s DMS possible.
11            100.   While many dealers and software vendors exchange data through the Partner
12   Program, it is not the only way to exchange data residing on CDK’s DMS. CDK’s flagship
13   DMS product, Drive, includes several reporting tools that dealers may use to compile and
14   export their operational data, which they then can use or distribute to certain third parties.
15   Additional reporting tools also are available to Drive users on an add-on basis.
16            101.   CDK dealers can and do use these reporting tools to share data with third-
17   party vendors instead of having those vendors access CDK’s DMS through the Partner
18   Program. The main distinction between this dealer-driven data sharing and the data
19   integration provided by the Partner Program is the level of automation. Dealer sharing
20   requires human intervention, while the Partner Program, once set up, is automatic. The
21   automation and direct machine access facilitated by the Partner Program requires the extra
22   safeguards put in place by CDK.
23            102.   Plaintiffs believe that other DMS providers may permit third-party access to
24   their systems outside of a certification program and/or without requiring those third parties
25   to pay integration fees. CDK believes that it has a richer, more secure, product offering, but
26   some dealers prefer a different system and are free to switch DMS providers. Many dealers


                                                  -27
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 28 of 61




 1   have left CDK in recent years and gone to another DMS provider, and many others have
 2   opted to stay or switched to CDK since it began taking steps, such as those described above,
 3   to manage and prevent unauthorized third-party access to its DMS.
 4                    2.     Reynolds’s Certified Interface Program
 5            103.   Reynolds secures interoperability with its DMS by jointly developing
 6   bespoke computer software interfaces with OEMs, application providers, credit bureaus,
 7   and other third-party partners, allowing third parties to receive data from and push data into
 8   the Reynolds DMS via dedicated, individually customized interfaces built with layers of
 9   security and data integrity safeguards. Because all interfaces run through the centralized
10   Reynolds Integration Hub, Reynolds can secure, monitor, and support each interface with
11   appropriate computing resources.
12            104.   Reynolds tailors each partner’s interface package in accordance with that
13   partner’s needs to provide service to the dealer, including communication protocols,
14   business rules, data elements, frequency, and bi-directional capabilities. Some partners
15   purchase multiple interface packages with different functionalities and data elements to
16   offer different levels of service to dealers.
17            105.   To handle the development of interfaces with automotive application software
18   providers, Reynolds created the Reynolds Certified Interface Program (“RCI Program”).
19   Certified providers sign a Reynolds Interface Agreement, which requires them to describe
20   their data use and adhere to a data use policy:
21
              [Third party vendor] must describe in Exhibit A all data sets and uses of the
22            data, which shall be subject to Reynolds’ acceptance, including: the purposes
              of the data sets; the identities or categories of any other parties to whom
23            [vendor] may transfer the data; and [vendor’s] or any other party’s uses of the
              data. Other than as specified in Exhibit A, [vendor] is prohibited from
24            transferring the data to another party; or reselling the data.
25   Standard Reynolds Interface Agreement, § 6.10.
26


                                                     -28
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 29 of 61




 1            106.   Reynolds and its partners in the RCI Program agree to adhere to federal data
 2   security laws and regulations: “[E]ach party agrees to comply with all legal obligations
 3   relating to the privacy and security of such ‘non-public personal information’ under the
 4   GLBA [and] the FTC regulations promulgated pursuant thereto . . . .” Id., § 6.11. They also
 5   agree to take appropriate measures to prevent unauthorized access to customer data stored
 6   or processed on a DMS. See id.
 7            107.   Regardless of whether an application provider is in the RCI Program,
 8   Reynolds dealership customers can use dealer-driven data export tools to send their
 9   operational and inventory data to application providers or other third parties, as the dealer
10   deems appropriate—including non-RCI participants. Once dealer data has been exported
11   from the system via these standard tools, it is up to the dealer to determine whether and
12   where to send its data. These tools, such as Dynamic Reporting (a feature that builds
13   customized reports) or AVID (a program that configures automated vehicle inventory data
14   reports) allow dealership employees to push data to third parties and can be scheduled to
15   run at any time automatically.
16                         3.     Plaintiffs’ Methods Ensure Data is Protected
17            108.   Both CDK and Reynolds have developed programs that enable third-party
18   data vendors to access the DMSs in a managed, secure, and reliable way. These programs
19   safeguard the data stored in the DMSs and ensure that third-party access will not harm the
20   functioning of those systems. The DMS Law eviscerates these safeguards because it
21   prohibits DMS providers from imposing fees or using technical or contractual means to
22   restrict access to their respective systems, instead requiring them to provide unlimited
23   access to “integrators” and any other third party authorized by dealers.
24            H.     Hostile Access to DMSs
25            109.   Without Plaintiffs’ authorization, without paying any compensation to
26   Plaintiffs, and in violation of several federal laws, third parties have repeatedly tried to


                                                  -29
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 30 of 61




 1   access Plaintiffs’ DMSs with dealer-provided login credentials using automated machine
 2   access on interfaces designed for human use, and then writing data, extracting data, and
 3   sometimes re-selling extracted data to third-party application vendors. The DMS Law
 4   converts these unauthorized or “hostile” third parties from unauthorized data writers or
 5   extractors into “authorized integrators” and gives them the purported “right” to engage in
 6   data extraction from Plaintiffs’ DMSs without Plaintiffs’ permission. The DMS Law does
 7   not stop there. It also requires Plaintiffs to permit hostile third parties to create, update, and
 8   delete data on Plaintiffs’ DMSs on a bulk, automated basis. The actions of these third
 9   parties—which the DMS Law demands that DMS providers allow—are the same actions
10   that malicious criminal hackers attempt against Plaintiffs’ systems every day. But the DMS
11   Law condones this otherwise unlawful behavior, and in fact subjects Plaintiffs to liability
12   for taking measures to protect the confidentiality, integrity, and availability of their systems
13   from hostile attack. In addition, the DMS Law fails to contemplate potentially different
14   forms of unauthorized access, recognizing no distinction between a hostile integrator and
15   malicious bandits or hackers: all unauthorized access is apparently treated the same.
16            110.   In the past, hostile third parties have been able to install unauthorized software
17   directly within the DMS’s core operating system by exploiting the system design (e.g.,
18   computer hacking) or by abusing legitimate access provided to the dealer. This third-party
19   software had not passed Plaintiffs’ secure development practices and was architecturally
20   opaque. Such activity hinders Plaintiffs’ ability to respond in the event of a security incident
21   within the DMS because such access is not monitored or logged. It also creates problems
22   during system upgrades due to conflicts with installed software libraries and unknown code.
23   Further, it substantially increases the impact and likelihood of corruption of files and
24   programs within Plaintiffs’ computer system. The DMS Law prevents Plaintiffs from
25   prohibiting this practice.
26


                                                     -30
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 31 of 61




 1            111.   Moreover, DMSs house both “protected dealer data” as defined by the DMS
 2   Law and other proprietary data, including Plaintiffs’ intellectual property and data licensed
 3   to Plaintiffs by OEMs and other parties. By prohibiting Plaintiffs from “tak[ing] any action
 4   by contract, technical means or otherwise to prohibit or limit a dealer’s ability to protect,
 5   store, copy, share or use protected dealer data,” the DMS Law grants third parties access to
 6   that other proprietary data as well.
 7            112.   And, every time a hostile third party accesses a Plaintiff DMS using dealer-
 8   provided login credentials, that third party uses valuable CDK or Reynolds intellectual
 9   property, including patented and copyrighted technologies and original software elements
10   and programs, without Plaintiffs’ consent and in violation of the express terms of Plaintiffs’
11   licensing agreements and system access policies.
12            113.   Further, when third-party data extractors access the DMSs, they create a copy
13   of portions of the DMS program code—as well as copies of the original and distinctive page
14   layouts, graphical content, text, arrangement, organization, display of information, and
15   dynamic user experience—in the Random Access Memory of the extractor’s computer.
16   Even when third-party data extractors do not access proprietary data directly, they often
17   access and copy data created using CDK or Reynolds and third-party proprietary forms and
18   functions within the DMS.
19            114.   Hostile third parties’ use of unauthorized, automated methods for creating,
20   reading, updating, and deleting data places considerable strain on Plaintiffs’ DMSs,
21   degrading system availability and consuming valuable computing resources. These parties
22   also create serious information confidentiality and integrity concerns.
23            115.   The DMS Law also defines DMSs to include “firmware,” typically low-level
24   software used to operate wireless routers and other hardware devices. As written, the DMS
25   Law prohibits Plaintiffs from restricting third parties from “writing data to a” DMS, which
26   includes its firmware, and defines “protected dealer data” broadly to include material


                                                   -31
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 32 of 61




 1   potentially housed on such hardware devices. In the ordinary course, Plaintiffs do not allow
 2   any third parties to make changes to their DMS firmware—including dealers themselves—
 3   for numerous security and functionality reasons. Indeed, some firmware is designed to
 4   never be altered or alterable. Routers and other hardware are vulnerable attack points for
 5   any network, and the DMS Law exposes these points to a host of third parties without
 6   Plaintiffs’ approval.
 7                   1.      Hostile Access Degrades DMS Performance
 8            116.   Plaintiffs can accommodate legitimate, authorized, and managed demands for
 9   system interoperability through interfaces that facilitate the automated flow of data between
10   a dealer and application providers, OEMs, and other third parties. These interfaces can be
11   scaled and optimized to a given third party’s legitimate needs to provide its service. By
12   contrast, unauthorized third parties generally gain access to the Plaintiffs’ DMSs by
13   pretending to be dealer employees, using systems that were designed for human users.
14   Allowing human access while blocking machine access to computer systems reflects basic
15   computer system design and optimizes the performance, availability, confidentiality, and
16   integrity of the system for both dealership employees and authorized third parties.
17            117.   CDK’s analyses have shown that hostile data extraction repeatedly and
18   unnecessarily queries the same dealership DMS’s human-user interface tens of thousands
19   of times a day, querying all data in multiple files beyond what appears necessary and/or
20   without limiting its queries to new or updated data. These human-user interfaces are not
21   designed for the demands of automated extraction methods. Reynolds has similarly
22   experienced automated querying at a rate of hundreds or even thousands of computing
23   requests per day from a single data extractor. Plaintiffs’ internal analyses show that these
24   operations have taken more data than necessary to provide the service requested of the third-
25   party extractor by the dealer.
26


                                                 -32
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 33 of 61




 1            118.   The burdens on Plaintiffs’ DMSs resulting from unauthorized third-party
 2   access and querying are real and measurable. For example, in some instances, third-party
 3   data extractors access more than 10 times the number of records that a vendor would access
 4   (and would need to access) to obtain a comparable dataset using CDK’s managed Partner
 5   Program API. The data extractors’ inefficient and poorly constructed queries can take many
 6   times longer to complete than comparable queries executed through the Partner Program
 7   interface. Similarly, since the early 2000s, third-party actions have impaired the
 8   functionality of the Reynolds DMS on many occasions. The speed and volume of automated
 9   scripts in particular taxes the computational and network resources of the Reynolds DMS,
10   degrading services for dealers and increasing Reynolds’s operational costs.
11            119.   In addition to extracting data from Plaintiffs’ DMSs, some unauthorized third
12   parties also attempt to write altered data back onto the DMS. Such unauthorized, automated
13   activity creates a high risk of introducing data errors and undermining the integrity of the
14   DMSs. A series of errors by automated systems can rapidly propagate across an entire
15   dataset, causing major disruption or even service denials. And because these hostile third
16   parties do not use Plaintiffs’ approved methods of DMS access, and the DMS Law prohibits
17   Plaintiffs from placing any “technical or contractual” bounds on the access, Plaintiffs are
18   limited in their ability to trace and correct DMS data that a vendor erroneously writes to the
19   system. If the DMS Law goes into effect, Plaintiffs will also be subject to criminal penalties
20   if they stop unauthorized activity.
21                   2.      Hostile Access Creates Security Threats
22            120.   Unauthorized third-party access to Plaintiffs’ DMSs through a human-user
23   interface is significantly less secure than the managed interfaces that Plaintiffs require third-
24   party vendors to use.
25            121.   Participants in CDK’s Partner Program access a CDK DMS through pre-
26   defined integration points, which act as intermediaries between the participants’


                                                   -33
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 34 of 61




 1   applications and the actual DMS. Before allowing any data to be transferred in or out of the
 2   DMS, the application must satisfy rigorous authentication protocols. And the authentication
 3   token that each application uses is transmitted through a secured communication channel.
 4   By contrast, most third-party data syndicators use dealer-issued login credentials that the
 5   syndicators often obtain through unsecured channels, including unencrypted, plain-text
 6   email. This exposes the credentials—and by extension, data on CDK’s DMS—to
 7   interception or compromise and violates widely accepted cybersecurity practices.
 8            122.   Reynolds launched its RCI program in the early 2000s and has invested
 9   heavily in it ever since. The RCI program facilitates customized interfaces allowing third
10   parties to leverage the benefits of the DMS, while imposing constructed layers of security
11   protections between the vendors and the DMS itself. The RCI program provides application
12   vendors with the ability to both receive and, if appropriate, securely push data into the DMS
13   via an interface that ensures the vendor receives and pushes only what is necessary for the
14   dealer’s business needs for that vendor.
15            123.   The RCI program’s innovative design has enabled Reynolds to scale its DMS
16   systems to handle the intense amount of interoperability between Reynolds, OEMs,
17   application providers, credit bureaus, and other third parties in a secure manner. Reynolds’s
18   interface protocols ensure that third parties do not directly access the DMS and do not
19   interfere with other critical dealer processes. Reynolds regularly implements security
20   updates to combat any and all attempts by any unlicensed third party to access its systems—
21   protecting the system from malicious cyber criminals and “hostile” third parties alike.
22            124.   Hostile access also violates the fundamental security tenet known as data
23   minimization or least privilege access, which—consistent with the GLBA—holds that each
24   user of a secured system should receive no greater access or privileges than necessary.
25   Plaintiffs’ certified third-party access programs ensure that each participant accesses only
26   the specific categories of data needed for that party’s approved purposes. By contrast, third-


                                                  -34
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 35 of 61




 1   party data extractors access and extract data from all primary directories in the Plaintiffs’
 2   DMSs.
 3            125.   Finally, hostile access impedes Plaintiffs’ ability to audit and remain
 4   accountable to dealers and other third parties from whom they license data for the
 5   movement of data. Hostile third parties extract huge amounts of data from the DMS and
 6   sell or syndicate that data to third parties, who may resell or re-syndicate it further. Plaintiffs
 7   have no way of knowing where this data is going or how it will be used. By contrast, when
 8   third parties use Plaintiffs’ certified third-party access programs to interoperate with the
 9   DMS, those third parties agree to use the data only for approved purposes.
10            I.     The DMS Law
11            126.   In introducing the bill for discussion before the Arizona Senate
12   Transportation and Public Safety Committee, bill sponsor Arizona State Representative
13   Noel Campbell incorrectly described it as a cybersecurity measure to protect consumers,
14   explaining that in purchasing a car from a dealer, “you’re going to give up information
15   about yourself that I’m sure that the consumer does not want released out in the ether.” But
16   by requiring Plaintiffs to allow unrestricted access to their DMSs, that is precisely what the
17   DMS Law will do.
18                   1.     The DMS Law’s Basic Features Harm Plaintiffs and Customers
19            127.   Although Arizona has not previously regulated the relationship between
20   dealers and DMS providers, the DMS law effectively rewrites key provisions of contracts
21   between Plaintiffs and Arizona car dealerships.
22            128.   Section 28-4651 of the DMS Law defines a “dealer data vendor” to include
23   “a dealer management system provider [or] consumer relationship management system
24   provider.” CDK and Reynolds each meet this definition of a “dealer data vendor.” The
25   definition of “dealer data vendor,” however, also includes any vendor providing a system
26   “that permissibly stores protected dealer data pursuant to a contract with a dealer.” This


                                                    -35
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 36 of 61




 1   would include vendors that license customer relationship management, digital marketing,
 2   electronic vehicle registration and titling, and other software to facilitate dealership business
 3   operations, including, for example, any cloud storage company.
 4            129.   “Protected dealer data” is defined very broadly by the DMS Law to include
 5   nonpublic personal information about consumers and any “other data that relates to a
 6   dealer’s business operations in the dealer’s dealer data system.” It is not limited to data
 7   properly owned by the dealership.
 8            130.   The DMS Law defines a covered “dealer data system” to mean any “software,
 9   hardware, or firmware system that is owned, leased or licensed by a dealer” and that “stores
10   or provides access to protected dealer data.” As discussed, this sweeps very broadly to
11   include even the software used to run routers and other hardware devices. Thus, the DMS
12   Law applies to much more than DMS providers. Because it covers any software, hardware,
13   or firmware provided by a vendor that stores any protected dealer data, the law also applies
14   a fortiori to the word processing system the dealer uses, the dealer’s CRM software, the
15   dealer’s tax software, and the diagnostic equipment in the dealer’s service bays, among
16   countless other examples.
17            131.   Section 28-4653 of the DMS Law prohibits a DMS provider from “tak[ing]
18   any action by contract, technical means or otherwise to prohibit or limit a dealer’s ability
19   to protect, store, copy, share or use protected dealer data.” (Emphasis added.) This includes
20   “imposing any fee or other restriction on the dealer or an authorized integrator for accessing
21   or sharing protected dealer data or for writing data to a dealer data system.” (Emphasis
22   added.) But that section also prohibits a third party from placing “unreasonable
23   restriction[s] on integration.” (Emphasis added.) Dealer data vendors are thus left with an
24   irreconcilable ambiguity over how to comply with a law that prohibits “any” restrictions
25   but at the same time prohibits only “unreasonable” restrictions.
26


                                                   -36
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 37 of 61




 1             132.   The DMS Law forbids a DMS provider from placing any restriction—
 2   including a fee—on access by “authorized integrators.” An “authorized integrator” is any
 3   third party “with whom a dealer enters into a contractual relationship to perform a specific
 4   function for the dealer that allows the third party to access protected dealer data or to write
 5   data to a dealer data system, or both, to carry out the specified function.” In other words,
 6   under the DMS Law, a hostile and unauthorized third-party data extractor or writer becomes
 7   an “authorized integrator” at the sole discretion of a dealer—with no input from, control by,
 8   or protection for Plaintiffs. Plaintiffs may not prohibit any third party that the dealer has
 9   identified as one of its authorized integrators from accessing and using that dealer’s dealer
10   data system, so long as the third party complies with standards deemed acceptable by the
11   dealer.
12             133.   The DMS Law further bars Plaintiffs from placing certain restrictions “on the
13   scope or nature of the data that is shared with an authorized integrator” or “on the ability of
14   the authorized integrator to write data to a dealer data system.” Nor may Plaintiffs place
15   certain “limitation[s] or condition[s] on a third party that accesses or shares protect[ed]
16   dealer data or that writes data to a dealer data system.”
17             134.   Section 28-4653 of the DMS Law states that it “does not prevent a dealer,
18   manufacturer or third party from discharging its obligations as a service provider or
19   otherwise under federal, state or local law to protect and secure protected dealer data,” but
20   it would be impossible for Plaintiffs to comply with the DMS Law without violating several
21   such obligations.
22             135.   The DMS law works at cross purposes with federal and state data privacy
23   laws. In late 2016, a hacker broke into a DMS called DealerBuilt because of poor security
24   practices that created an unsecured access point into a backup database storing sensitive
25   consumer data, including names, addresses, telephone numbers, Social Security numbers,
26   driver’s license numbers, dates of birth, credit card information, and other data. For at least


                                                    -37
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 38 of 61




 1   ten days, the hacker had access to the records of 12.5 million consumers stored on this
 2   backup database and downloaded the personal information of nearly 70,000 consumers
 3   from the backup directories of just five dealerships.
 4            136.   By Consent Order with the Federal Trade Commission, DealerBuilt now must
 5   implement a detailed information security program, including implementing technical
 6   measures to monitor unauthorized attempts to extract data from its networks, data access
 7   controls for all databases storing personal information, and encrypting all Social Security
 8   numbers and financial account information. To comply with the Order, DealerBuilt must,
 9   at a minimum, restrict inbound connections to IP addresses, require authentication to access
10   the databases, and limit employee access to what is needed to perform that employee’s job
11   function.
12            137.   Additionally, pursuant to a separate consent decree with one state, the
13   DealerBuilt DMS is required by court order to “maintain and implement reasonable access
14   control Policies that clearly define which users have authorization to access its Computer
15   Network, and [to] maintain reasonable enforcement mechanisms to approve or disapprove
16   access requests based on those Policies.”
17            138.   By contrast, the DMS Law prevents DMS providers (including DealerBuilt)
18   from taking any measures to prevent access to their systems. DMS providers cannot comply
19   with both the security mandates imposed by federal and state law, on the one hand, and the
20   DMS Law on the other.
21            139.   Section 28-4654 of the DMS Law requires Plaintiffs to “make any agreement
22   regarding access to, sharing or selling of, copying, using or transmitting protected dealer
23   data terminable on ninety days’ notice from the dealer.”
24            140.   Section 28-4654 further requires Plaintiffs to “[a]dopt and make available a
25   standardized framework for the exchange, integration and sharing of data from dealer data
26   systems with authorized integrators and the retrieval of data by authorized integrators.”


                                                  -38
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 39 of 61




 1   Section 28-4654 requires Plaintiffs to “[p]rovide access to open application programming
 2   interfaces” or “a similar open access integration method” to authorized integrators, and
 3   requires Plaintiffs to provide “unrestricted access to all protected dealer data and all other
 4   data stored in the dealer data system” upon a dealer’s notice of intent to terminate an
 5   agreement with a dealer data vendor.
 6            141.   Section 28-4654 also requires Plaintiffs to provide “access to or an electronic
 7   copy of all protected dealer data and all other data stored in the dealer data system in a
 8   commercially reasonable time and format that a successor dealer data vendor or authorized
 9   integrator can access and use” upon notice of the dealer’s intent to terminate its contract.
10   And the same section requires Plaintiffs to “allow a dealer to audit the dealer data vendor
11   or authorized integrator’s access to and use of any protected dealer data.”
12            142.   In effectively requiring Plaintiffs to grant access to their DMSs, routers, and
13   other hardware devices to any third party at the dealers’ sole discretion, Sections 28-4653
14   and 28-4654 compel Plaintiffs to exchange data, intellectual property, and other information
15   with third parties. The DMS Law mandates open access to the sensitive categories of
16   information that flow through Plaintiffs’ systems while simultaneously prohibiting
17   Plaintiffs from taking measures to protect that information as required by federal and state
18   data protection and privacy laws. Moreover, complying with these sections, if possible at
19   all, would require Plaintiffs to draft computer code to change the basic functionality of parts
20   of their DMSs, and would thereby compel Plaintiffs to engage in protected speech.
21            143.   These provisions retroactively rewrite Plaintiffs’ negotiated contracts and
22   undercut Plaintiffs’ extensive efforts to protect the confidentiality, integrity, and availability
23   of their DMSs by limiting access to authorized users and barring or detecting unauthorized
24   intrusions. These provisions encroach on Plaintiffs’ property rights by preventing Plaintiffs
25   from excluding others from their systems; moreover, they do so for the benefit of private
26   parties rather than for public purposes. And, in so doing, these provisions even require


                                                    -39
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 40 of 61




 1   Plaintiffs to permit third parties to write data to Plaintiffs’ systems and hardware,
 2   notwithstanding the serious risks associated with that practice.
 3            144.   These provisions permit third parties to use, copy, and distribute Plaintiffs’
 4   original copyrighted material without compensation, while simultaneously barring
 5   Plaintiffs from implementing contractual and/or technical measures to protect their
 6   exclusive rights as copyright owners.
 7                   2.     The DMS Law is Hopelessly Vague
 8            145.   Numerous provisions of the DMS Law are so vague that they fail to place
 9   Plaintiffs on notice of what conduct is permitted and what conduct might subject them to
10   criminal penalties under the law, including the provisions discussed below.
11            146.   Section 28-4652 prohibits Plaintiffs (as “third parties”) from “requiring” a
12   dealer to grant Plaintiffs or their agents direct or indirect access to the dealer’s data system.
13   But Plaintiffs do not “require” dealers to do anything; they enter into voluntary contracts
14   with dealers desiring access to their services. And by virtue of owning and operating their
15   DMSs, Plaintiffs necessarily have employees or agents that have access to the computer
16   systems to develop, monitor, and operate these systems. This provision fails to inform
17   Plaintiffs whether conditions in those voluntary agreements constitute unlawful
18   “requirements” and whether the fact that Plaintiffs’ employees or agents have access to their
19   own proprietary systems violates the law.
20            147.   Section 28-4653.A.2 prohibits Plaintiffs (as “third parties”) from engaging in
21   any act of “cyber ransom,” which means “to encrypt, restrict or prohibit or threaten or
22   attempt to encrypt, restrict or prohibit a dealer’s or a dealer’s authorized integrator’s access
23   to protected dealer data for monetary gain.” As with Section 28-4652, this provision does
24   not inform Plaintiffs whether it is a violation to agree with dealers to host and encrypt their
25   data for a fee. If this is not a violation, then this provision also fails to inform Plaintiffs
26


                                                   -40
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 41 of 61




 1   whether it is “cyber ransom” for them to restrict access to paying dealers’ data by non-
 2   paying dealers or third parties.
 3            148.   Section 28-4653.A.3 prohibits Plaintiffs (as “third parties”) from taking “any
 4   action by contract, technical means or otherwise to prohibit or limit a dealer’s ability to
 5   protect, store, copy, share or use protected dealer data.” This provision does not make clear
 6   whether it is limited to that dealer’s protected dealer data or all protected dealer data. That
 7   is, it does not place Plaintiffs on notice of whether it is a criminal violation for them to limit
 8   one dealer’s ability to copy or use protected dealer data belonging to another dealer.
 9            149.   Section 28-4653.A.3(a) prohibits Plaintiffs (as “third parties”) from imposing
10   any “fee” on a dealer or authorized integrator for access to protected dealer data. “Fee” is
11   defined as a charge “beyond any direct costs incurred” by Plaintiffs (as “dealer data
12   vendors”) in providing such access “to an authorized integrator or allowing an authorized
13   integrator to write data to a dealer data system.” Id. § 28-4651.5. This is impermissibly
14   vague on two levels.
15            150.   First, “fee” is defined with reference to Plaintiffs’ costs to provide access to
16   authorized integrators, with no reference to their costs to provide access to dealers. But
17   Section 28-4653.A.3(a) prohibits charging fees for access by dealers. This may mean
18   Plaintiffs cannot charge anything to dealers (because, by definition, this would be a charge
19   beyond any direct costs incurred by Plaintiffs in providing access to authorized integrators),
20   or it may mean that only charges to authorized integrators can be classified as impermissible
21   fees. The law fails to inform Plaintiffs which of these two constructions is correct, and thus
22   which charges will trigger a violation.
23            151.   Second, “direct” costs are not defined. Considering all of the costs required
24   for Plaintiffs merely to maintain systems capable of interfacing with authorized integrators,
25   there is no way for Plaintiffs to know where to draw the line between “direct” costs (which
26   may be charged) and any higher charge (which constitutes a criminal fee). When accused


                                                    -41
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 42 of 61




 1   of drawing the line in the wrong place, Plaintiffs will be at the mercy of a judge’s or jury’s
 2   subjective interpretation of how direct is “direct.”
 3            152.   Section 28-4653.A.3(b) prohibits Plaintiffs (as “third parties”) from placing
 4   certain “unreasonable restrictions” on dealer data system access by authorized integrators.
 5   “Unreasonable” is not defined except by a non-exhaustive list of five examples, four of
 6   which incorporate the undefined term “unreasonable.” Without more, Plaintiffs cannot
 7   begin to determine which restrictions are prohibited, especially considering that Section 28-
 8   4653.A.3 prohibits “any action” to limit a dealer’s ability to share or use protected dealer
 9   data.
10            153.   Another example of the vague language permeating the DMS Law is Section
11   28-4655, which provides that the DMS Law does not “govern, restrict or apply to data that
12   exists outside of a dealer data system, including data that is generated by a motor vehicle.”
13   A key component of “protected dealer data,” however, is “motor vehicle diagnostic data
14   that is stored in a dealer data system.” See § 28-4651.7(b). This is vague in at least three
15   respects.
16            154.   First, once external motor vehicle data is transmitted to a dealer data system,
17   it is unclear whether it (a) becomes protected dealer data, taking it outside the exclusion of
18   Section 28-4655 and making it subject to the DMS Law, or (b) remains subject to the
19   exclusion (and thus not subject to the DMS Law) as long as it still exists outside the dealer
20   data system. That is, it is unclear whether “exists outside of a dealer data system” means
21   “exists solely outside of a dealer system,” or “also exists outside of whatever dealer data
22   system it may be in.”
23            155.   Second, if the latter is the correct interpretation, then it is also unclear whether
24   Section 28-4655 applies to (i.e., exempts) that data wherever it is stored (including within
25   a dealer data system), or only whatever copies of the data exist outside the dealer data
26   system.


                                                     -42
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 43 of 61




 1            156.   Third, regardless of which of these interpretations is correct, there is no way
 2   for Plaintiffs—regulated parties subject to criminal penalties for non-compliance—to know
 3   whether data entered into their DMS also exists outside of it.
 4            157.   Even setting aside all of these deficiencies, the application of the entire DMS
 5   Law to Plaintiffs’ conduct is vague due to Section 28-4653.C, which provides that the law
 6   does not prevent third parties (including Plaintiffs) from discharging their obligations, as
 7   service providers or otherwise, under federal, state or local law to protect and secure
 8   protected dealer data. But the entire purpose of the DMS Law is to prohibit Plaintiffs from
 9   implementing the technological and operational measures that Plaintiffs have developed
10   based on their understanding of their legal obligations to protect and secure protected dealer
11   data.
12            158.   It is therefore impossible for Plaintiffs to comply with these obligations and
13   the conflicting provisions of the DMS Law. But the DMS Law itself provides no clear
14   guidance as to which of these will control. That is, it is ultimately unclear whether the DMS
15   Law applies to Plaintiffs at all.
16                   J.     The Current Controversy
17            159.   On April 9, 2019, Governor Ducey signed House Bill 2418 into law. The
18   DMS Law will become effective 90 days after the close of the regular session of the Fifty-
19   Fourth Legislature, or on August 26, 2019.
20            160.   Because the DMS Law will become effective in just a few weeks, Plaintiffs
21   face imminent enforcement of the DMS Law against them by Defendants.
22            161.   Additionally, the new statutory obligations imposed upon Plaintiffs regarding
23   third-party access to their DMSs pose a real and immediate threat to Plaintiffs’ property and
24   contract rights and to the security of the DMSs.
25
26


                                                   -43
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 44 of 61




 1                                    FIRST CLAIM FOR RELIEF
 2                                        Declaratory Judgment
 3                      (Conflict Preemption, Digital Millennium Copyright Act)
 4            162.     Paragraphs 1–161 above are incorporated herein by reference.
 5            163.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it is preempted by the federal Digital Millennium Copyright Act.
 8            164.     The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
 9   provides that “the laws of the United States . . . shall be the supreme law of the land.”
10            165.     State laws that conflict with federal law are preempted by operation of the
11   Supremacy Clause.
12            166.     Preemption may arise in a variety of contexts, including when the state law
13   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
14   law.
15            167.     Congress enacted the DMCA, 17 U.S.C. § 1201, to reinforce copyright
16   owners’ rights to use technological defenses to control access to and prevent the copying of
17   copyrighted material. The DMCA establishes penalties for those who circumvent copyright
18   owners’ technological defenses and prohibits commerce in products or services designed to
19   facilitate      circumvention   of   copyright    owners’   technological   defenses.   Section
20   1201(a)(1)(A) of the DMCA provides that no “person shall circumvent a technological
21   measure that effectively controls access to a work protected under this title.” Section
22   1201(a)(2) reinforces that prohibition by banning commerce in products and services
23   intended to facilitate circumvention of access controls.
24            168.     The DMCA is not only enforceable criminally, id. § 1204, but also offers
25   copyright owners a private right of action against those who unlawfully access an owner’s
26   work, id. § 1203.


                                                      -44
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 45 of 61




 1            169.   CDK’s DMS software is an original creative work protected under Title 17.
 2   Among its original and creative elements are its source and object code; distinctive screen
 3   layouts; graphical content; text; arrangement, organization, and display of information; and
 4   dynamic user experience.
 5            170.   The Reynolds DMS PC software program is an original creative work
 6   protected under Title 17. Among the many significant original elements of the program are
 7   its source and object code; distinctive screen layouts; graphical content; text; arrangement,
 8   organization, and display of information; and dynamic user experience. Reynolds has
 9   registered copyrights on multiple versions of the Reynolds DMS software program.
10   (Registration Nos. TX 7-586-896; TX 7-586-863; TX 8-538-825; and TX 8-538-541). The
11   application software on the dealer PC and on the DMS server that is accessed by the DMS
12   PC software program is also original creative work protected under Title 17. Among the
13   many significant original elements of these programs are their source and object code;
14   distinctive page layouts; graphical content; text; arrangement, organization, and display of
15   information; and dynamic user experience.
16            171.   CDK uses several technological measures to control access to and prevent
17   copying of the CDK DMS software program. These technological measures include:
18   requiring CDK dealer employees to log on with passwords; text prompts asking a user to
19   certify that the user is an authorized dealer employee; CAPTCHA controls; and disabling
20   dealer credentials that CDK finds have been used for automated access by third parties.
21   These measures effectively control access to the DMS software program because the
22   program, or portions of it, cannot be run, and its original, expressive elements cannot be
23   displayed or copied, unless these measures have been navigated.
24            172.   Reynolds deploys numerous technological measures that effectively control
25   access to and copying of the Reynolds DMS software or portions thereof. These
26   technological access-control measures include login prompts that require a user to enter a


                                                 -45
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 46 of 61




 1   valid username and password to access the system; CAPTCHA controls that require a user
 2   to successfully solve a CAPTCHA to access certain portions of the Reynolds DMS software
 3   (including the Reynolds DMS data exporting functions); and Reynolds’s Suspicious User
 4   ID monitoring software (which identifies login credentials that use automated scripts and
 5   bots and flags those credentials for deactivation). In the ordinary course of their operation,
 6   these technological measures require application of information, or a process or treatment,
 7   with Reynolds’s authority as the owner of the DMS, to gain access to the Reynolds DMS
 8   software. These measures effectively control access to the DMS software program because
 9   the program, or portions of it, cannot be run, and its original, expressive elements cannot be
10   accessed, displayed, or copied, unless these measures have been navigated.
11            173.   The DMCA prohibits hostile third parties from circumventing these
12   technological measures without CDK’s or Reynolds’s authorization, and gives CDK and
13   Reynolds an enforceable right against such circumvention. Moreover, the statute prohibits
14   hostile third parties from offering services that facilitate circumvention of the above-
15   described technological measures. CDK and Reynolds, in turn, have an enforceable right to
16   erect technological measures against hostile third parties’ unauthorized access to and
17   copying of their respective copyrighted DMS software.
18            174.   The DMS Law stands as an obstacle to the purposes behind, and is preempted
19   by, the DMCA because it effectively compels CDK and Reynolds to abandon the
20   technological measures that they have adopted to control access to their copyrighted works
21   and that Congress has authorized them to employ. Contrary to the DMCA, copyright owners
22   must jettison these technological measures and grant access to any third party designated
23   by a dealer without a license or authorization from the DMS provider.
24            175.   Thus, the DMS Law conflicts with the DMCA and is preempted.
25
26


                                                  -46
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 47 of 61




 1                                SECOND CLAIM FOR RELIEF
 2                                      Declaratory Judgment
 3                              (Conflict Preemption, Copyright Act)
 4            176.   Paragraphs 1–175 above are incorporated herein by reference.
 5            177.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it is preempted by the federal Copyright Act.
 8            178.   The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
 9   provides that “the laws of the United States . . . shall be the supreme law of the land.”
10            179.   State laws that conflict with federal law are preempted by operation of the
11   Supremacy Clause.
12            180.   Preemption may arise in a variety of contexts, including when the state law
13   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
14   law.
15            181.   The Copyright Act, 17 U.S.C. § 101, et seq., offers protection to creators of
16   copyrightable material, including the right to exclude others from copying, distribution,
17   preparation of derivative works based on, and displaying copyrighted works.
18            182.   As explained, Plaintiffs’ DMSs contain and are comprised of copyrighted and
19   copyrightable material.
20            183.   The DMS Law conflicts with, and is preempted by, the federal Copyright Act
21   because it eliminates the copyright owner’s right to exclude others from copying,
22   distributing, creating derivative works based on, or displaying the copyrighted or
23   copyrightable material by requiring the owner to allow third parties with no license
24   agreement with Plaintiffs to access and use Plaintiffs’ copyrighted DMS software. Such
25   access and use necessarily entails the display, distribution, and creation of copies and
26   derivative works of the copyrighted DMS software. As explained above, each time a user


                                                   -47
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 48 of 61




 1   runs the DMS software, that process creates a new fixed copy of the original computer
 2   program code in the computer’s random access memory; new fixed copies of the program’s
 3   original graphical content, text, screen layouts, and dynamic user experience; and displays
 4   those original copyrighted features on the computer screen. Moreover, allowing third parties
 5   to remotely access the DMS entails distribution of new copies of the software.
 6            184.   Thus, the DMS Law conflicts with the Copyright Act and is preempted.
 7                                 THIRD CLAIM FOR RELIEF
 8                                      Declaratory Judgment
 9                        (Conflict Preemption, Defend Trade Secrets Act)
10            185.   Paragraphs 1–184 above are incorporated herein by reference.
11            186.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
12   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
13   unenforceable because it is preempted by the federal Defend Trade Secrets Act (“DTSA”).
14            187.   The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
15   provides that “the laws of the United States . . . shall be the supreme law of the land.”
16            188.   State laws that conflict with federal law are preempted by operation of the
17   Supremacy Clause.
18            189.   Preemption may arise in a variety of contexts, including when the state law
19   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
20   law.
21            190.   The DTSA, 18 U.S.C. § 1836, et seq., protects owners of trade secrets from
22   misappropriation by third parties. Meant by Congress as a powerful tool for the protection
23   of trade secrets, the Act not only establishes criminal penalties, but also gives the owner of
24   a trade secret that is misappropriated a private right of action against anyone who discloses
25   or uses that secret without the owner’s consent despite knowing or having reason to know
26


                                                  -48
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 49 of 61




 1   that knowledge of the trade secret was derived from or through someone who had a duty to
 2   maintain the owner’s secret.
 3            191.   CDK’s DMS contains numerous CDK-proprietary trade secrets, including
 4   CDK-related forms, accounting rules, tax tables, and proprietary tools and data
 5   compilations. These trade secrets relate to CDK’s DMS services, which are licensed and/or
 6   sold in interstate and foreign commerce. As described in greater detail above, CDK has
 7   taken reasonable measures to keep its trade secrets secret.
 8            192.   Reynolds’s DMS contains numerous Reynolds-proprietary trade secrets,
 9   including Reynolds-related forms, accounting rules, tax tables, and proprietary tools and
10   data compilations. These trade secrets relate to Reynolds’s DMS services, which are
11   licensed and/or sold in interstate and foreign commerce. As described in greater detail
12   above, Reynolds has taken reasonable measures to keep its trade secrets secret. State laws
13   that conflict with federal law are preempted by operation of the Supremacy Clause.
14            193.   The DMS Law conflicts with, and is preempted by, the Defend Trade Secrets
15   Act because it deprives Plaintiffs of their federally protected rights to exclude others from
16   their trade secrets by requiring CDK and Reynolds to provide access to third parties
17   authorized by the dealers, not by CDK or Reynolds.
18            194.   Thus, the DMS Law conflicts with the DTSA and is preempted.
19                                FOURTH CLAIM FOR RELIEF
20                                     Declaratory Judgment
21                    (Conflict Preemption, Computer Fraud and Abuse Act)
22            195.   Paragraphs 1–194 above are incorporated herein by reference.
23            196.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
24   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
25   unenforceable because it is preempted by the federal Computer Fraud and Abuse Act.
26


                                                  -49
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 50 of 61




 1            197.   The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
 2   provides that “the laws of the United States . . . shall be the supreme law of the land.”
 3            198.   State laws that conflict with federal law are preempted by operation of the
 4   Supremacy Clause.
 5            199.   Preemption may arise in a variety of contexts, including when the state law
 6   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
 7   law.
 8            200.   The CFAA provides that “[w]hoever … intentionally accesses a computer
 9   without authorization or exceeds authorized access, and thereby obtains . . . information
10   from any protected computer,” is subject to criminal and civil liability. 18 U.S.C.
11   § 1030(a)(2)(C); see also id. § 1030(c) (criminal penalties); id. § 1030(g) (civil damages
12   and injunctive relief).
13            201.   In enacting the CFAA, Congress intended to empower businesses and
14   individuals to control who may access their computer systems by prohibiting hackers and
15   others from accessing computers without the owners’ authorization. Under the statute,
16   computer owners have exclusive discretion to decide who is authorized to access their
17   computer and for what purposes.
18            202.   To effectuate these aims, the CFAA is not only enforceable criminally, but
19   also permits any private person “who suffers damages or loss by reason of a violation of”
20   the statute to “maintain a civil action against the violator to obtain compensatory damages
21   and injunctive relief or other equitable relief,” id. § 1030(g).
22            203.   A DMS is a “computer” within the meaning of the CFAA, which defines that
23   term to include “any data storage facility or communications facility directly related to or
24   operating in conjunction with [a computing] device.” Id. § 1030(e)(1). Plaintiffs’ DMSs
25   also rely on the operation of one or more computing devices in their operations. The DMSs
26   themselves, and the computing devices by which they operate, are “protected computers”


                                                   -50
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 51 of 61




 1   within the statute’s meaning because they are connected to the internet and thus are used in
 2   and affect interstate and foreign commerce and communications. See id. § 1030(e)(2)(B).
 3            204.   Contrary to Congress’s purpose in enacting the CFAA, Arizona’s DMS Law
 4   removes Plaintiffs’ rights to determine who is an authorized user of their DMSs, or for what
 5   purpose third parties may use their DMSs, by requiring CDK and Reynolds to allow access
 6   to their systems by any user authorized by a dealer, even if not authorized by CDK or
 7   Reynolds.
 8            205.   Thus, the DMS Law conflicts with the CFAA and is preempted.
 9                                 FIFTH CLAIM FOR RELIEF
10                                      Declaratory Judgment
11                        (Conflict Preemption, Gramm-Leach-Bliley Act)
12            206.   Paragraphs 1–205 above are incorporated herein by reference.
13            207.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
14   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
15   unenforceable because it is preempted by the GLBA.
16            208.   The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
17   provides that “the laws of the United States . . . shall be the supreme law of the land.”
18            209.   State laws that conflict with federal law are preempted by operation of the
19   Supremacy Clause.
20            210.   Preemption may arise in a variety of contexts, including when the state law
21   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
22   law.
23            211.   The GLBA provides “that each financial institution has an affirmative and
24   continuing obligation to respect the privacy of its customers and to protect the security and
25   confidentiality of those customers’ nonpublic personal information.” 15 U.S.C. § 6801(a).
26   In furtherance of this law, the Federal Trade Commission’s Safeguards Rule requires


                                                  -51
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 52 of 61




 1   financial institutions such as automobile dealerships to employ administrative, technical,
 2   and physical safeguards to protect sensitive customer information at issue. See 16 CFR Part
 3   314.3.
 4            212.   In addition to implementing their own safeguards, financial institutions such
 5   as dealerships must take steps to ensure that their service providers—such as Plaintiffs and
 6   other DMS providers—similarly safeguard customer information in their care. Id.
 7   § 314.4(d).
 8            213.   The DMS Law forbids Plaintiffs from taking any measures to secure their
 9   systems or limit the data that a third party can access, extract, or modify on the DMS.
10            214.   The DMS Law further bars Plaintiffs from placing certain restrictions “on the
11   scope or nature of the data that is shared with an authorized integrator” or “on the ability of
12   the authorized integrator to write data to a dealer data system.” Nor may Plaintiffs place
13   certain “limitation[s] or condition[s] on a third party that accesses or shares protect[ed]
14   dealer data or that writes data to a dealer data system.”
15            215.   Contrary to Congress’ intent, the DMS Law requires DMS providers to create
16   a gaping vulnerability in DMSs that impacts thousands of dealer licensees and hundreds of
17   millions of consumers within and without Arizona’s borders.
18            216.   Such provisions directly conflict with, and are preempted by, the GLBA’s
19   requirements that financial institutions and their service providers use technical measures
20   to secure and protect consumer data. The DMS Law also poses an obstacle to the purposes
21   sought to be achieved by the federal law and undermines federal policy as embodied in the
22   GLBA and related regulations.
23            217.   Thus, the DMS Law conflicts with the GLBA and is preempted.
24
25
26


                                                   -52
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 53 of 61




 1                                  SIXTH CLAIM FOR RELIEF
 2                                      Declaratory Judgment
 3                        (Void for Vagueness, United States Constitution)
 4            218.   Paragraphs 1–217 above are incorporated herein by reference.
 5            219.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it is void for vagueness under the U.S. Constitution.
 8            220.   The Constitution provides that no State shall deprive any person of property
 9   without due process of law. U.S. Const. amend. XIV.
10            221.   It is a basic principle of due process that a law is void for vagueness if its
11   prohibitions are not clearly defined—that is, if it fails to give a person of ordinary
12   intelligence a reasonable opportunity to know what is prohibited.
13            222.   Laws imposing criminal sanctions, as the DMS Law does, are subject to a
14   more demanding standard of scrutiny when challenged for vagueness.
15            223.   As the foregoing, non-exhaustive list demonstrates (infra ¶ 224(a)-(g),
16   numerous aspects of the DMS Law would deprive Plaintiffs of property without a
17   reasonable opportunity to know what is prohibited or required.
18            224.   Indeed, the DMS Law is riddled with ambiguities going to the heart of nearly
19   every operative provision affecting Plaintiffs, who cannot know:
20            (a)    Whether contractually agreed dealer access restrictions violate the law;
21            (b)    Whether hosting encrypted data for a fee is prohibited cyber-ransom;
22            (c)    Whether they are required to facilitate or prevent one dealer from accessing
23                   another dealer’s data;
24            (d)    Whether any or all of their dealer charges are prohibited fees;
25            (e)    Which of their restrictions on access by authorized integrators are
26                   “unreasonable”;


                                                   -53
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 54 of 61




 1            (f)    What subset of dealer data is actually subject to the law; or even
 2            (g)    Whether, in light of conflicting federal obligations, the law applies to
 3                   Plaintiffs or their core conduct at all.
 4            225.   In light of these fundamental ambiguities, which are not severable from the
 5   DMS Law as a whole, the Act is unconstitutionally vague on its face and as applied to
 6   Plaintiffs—particularly under the heightened scrutiny triggered by criminal liability.
 7                                 SEVENTH CLAIM FOR RELIEF
 8                                        Declaratory Judgment
 9                      (Unconstitutional Taking, United States Constitution)
10            226.   Paragraphs 1–225 above are incorporated herein by reference.
11            227.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
12   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
13   unenforceable because it works an unconstitutional taking under the U.S. Constitution.
14            228.   The Constitution provides that private property may not be taken for public
15   use without just compensation. U.S. Const. amend. V.
16            229.   The DMS Law takes Plaintiffs’ private property by requiring CDK and
17   Reynolds to allow third parties to access their proprietary DMSs and to remove data and
18   write data to that system. The DMS Law takes Plaintiffs’ control over their proprietary
19   systems and gives it to third parties. And it allows third parties to physically occupy and
20   take part of the proprietary DMSs by allowing them to write data into that system.
21            230.   The DMS Law takes private property for no public purpose but rather for the
22   sole economic benefit of a small number of private parties—including car dealers located
23   in Arizona and third-party data syndicators.
24            231.   CDK and Reynolds spent years and millions of dollars developing their
25   DMSs, including security measures to control access to the system, and during that time the
26   government did not regulate the right of dealers to grant third parties access to DMSs.


                                                     -54
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 55 of 61




 1            232.   The DMS Law provides no compensation for the physical and regulatory
 2   taking of Plaintiffs’ property. To the contrary, the DMS Law prohibits CDK and Reynolds
 3   from imposing a fee for access to their systems and the valuable data contained therein.
 4            233.   The DMS Law reduces the economic value of the DMSs to CDK and
 5   Reynolds.
 6                                EIGHTH CLAIM FOR RELIEF
 7                                      Declaratory Judgment
 8                             (Violation of Federal Contracts Clause)
 9            234.   Paragraphs 1–233 above are incorporated herein by reference.
10            235.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
11   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
12   unenforceable because it violates the Contracts Clause of the U.S. Constitution.
13            236.   The Constitution provides: “No State shall . . . pass any . . . Law impairing
14   the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.
15            237.   The DMS Law substantially impairs Plaintiffs’ existing contractual
16   relationships with dealers. As explained, those contracts prohibit dealers from granting third
17   parties access to Plaintiffs’ DMSs. Those contracts explicitly preserve the rights of CDK
18   and Reynolds to determine who is authorized to access the DMSs.
19            238.   The DMS Law further impairs Plaintiffs’ existing contracts with dealers by
20   requiring that any agreement regarding access to, sharing or selling of, copying, using or
21   transmitting dealer data is terminable upon 90 days’ notice from the dealer.
22            239.   The DMS Law further impairs Plaintiffs’ existing contracts with dealers by
23   eliminating Plaintiffs’ ability to implement and maintain appropriate safeguards to protect
24   the confidentiality of customer information on the DMSs.
25            240.   There is no legitimate public purpose supporting this significant imposition
26   on Plaintiffs’ contract rights. The DMS Law is not drawn in an appropriate and reasonable


                                                   -55
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 56 of 61




 1   way to advance a significant and legitimate public purpose. In fact, the law advances no
 2   public purpose but rather alters existing contractual relationships for the benefit of a small
 3   class of private parties.
 4                                  NINTH CLAIM FOR RELIEF
 5                                      Declaratory Judgment
 6                            (Violation of Dormant Commerce Clause)
 7            241.    Paragraphs 1–240 above are incorporated herein by reference.
 8            242.    This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 9   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
10   unenforceable because it violates the dormant Commerce Clause of the U.S. Constitution.
11            243.    The dormant Commerce Clause provides that any state law affecting
12   interstate commerce may not impose an undue burden on that commerce. See U.S. Const.
13   art. I, § 8, cl. 3.
14            244.    The DMS Law affects interstate commerce because it regulates the
15   relationship between DMS providers and car dealers, which conduct business across state
16   lines in interstate commerce.
17            245.    The DMS Law imposes an undue and substantial burden on interstate
18   commerce because it creates special rules for the relationship between DMS providers and
19   dealers. DMSs are sold nationwide, and indeed some dealers have operations in more than
20   one State, but Plaintiffs must change their products specifically for the Arizona market as a
21   result of the DMS Law.
22            246.    Further, the DMS Law places a great quantity of private consumer
23   information and proprietary OEM data at risk in states outside Arizona by permitting access
24   to DMSs by users who have not been properly screened and trained by DMS providers and
25   by dismantling the carefully designed safeguards currently in place to prevent the
26   deleterious effects of unfettered DMS access.


                                                   -56
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 57 of 61




 1            247.   There is no legitimate public purpose justifying the DMS Law’s burden on
 2   interstate commerce because the law inures to the sole benefit of a small class of private
 3   parties.
 4                                 TENTH CLAIM FOR RELIEF
 5                                     Declaratory Judgment
 6            (Unconstitutional Abridgement of the Freedom of Speech, United States
 7                                          Constitution)
 8            248.   Paragraphs 1–247 above are incorporated herein by reference.
 9            249.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
10   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
11   unenforceable because it compels speech in violation of the First Amendment to the U.S.
12   Constitution.
13            250.   The First Amendment prohibits state actors from abridging the freedom of
14   speech. U.S. Const. amend. I. The rights protected by the First Amendment include the
15   freedom from compelled speech and extend to corporate persons. See id.
16            251.   The DMS Law abridges the freedom of speech by compelling Plaintiffs to
17   engage in an exchange of information with third parties.
18            252.   The DMS Law also abridges the freedom of speech by compelling Plaintiffs
19   to draft computer code to allow third parties to circumvent the security measures that
20   currently control access to Plaintiffs’ DMSs and otherwise rewrite the functionality of the
21   DMSs to allow and enable such access.
22            253.   The DMS Law’s abridgments of Plaintiffs’ freedom of speech are not
23   supported by or sufficiently tailored to a substantial, compelling, or otherwise valid
24   government interest, do not directly advance that government interest, and are more
25   extensive than necessary to serve that government interest.
26


                                                  -57
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 58 of 61




 1            254.   The disclosure requirements imposed by the DMS Law are unjustified and
 2   unduly burdensome because they would require Plaintiffs to engage in protected speech by
 3   (i) drafting computer code to allow third parties to circumvent the security measures that
 4   currently control access to Plaintiffs’ DMSs and otherwise rewrite the functionality of the
 5   DMSs; and (ii) forcing the exchange of information with third parties, all at substantial cost
 6   and in violation of Plaintiffs’ rights.
 7                               ELEVENTH CLAIM FOR RELIEF
 8                              Preliminary and Permanent Injunction
 9            255.   Paragraphs 1–254 above are incorporated herein by reference.
10            256.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
11   Court’s inherent equitable authority.
12            257.   Plaintiffs have a substantial likelihood of success on the merits of their claims.
13            258.   Plaintiffs would suffer irreparable harm in the absence of an interlocutory and
14   permanent injunction because the access to the DMSs required by the DMS Law may
15   compromise the integrity of those systems, damaging their continued operation and placing
16   protected consumer, OEM, third-party, and Plaintiff data at risk, while permanently and
17   immeasurably damaging DMS providers’ reputations as sources of secure systems. The
18   DMS Law requires Plaintiffs to allow parties authorized by dealers to write data onto the
19   system, regardless of whether that party has been vetted by Plaintiffs. This poses the real
20   possibility of data corruption or adding malware to the system. Additionally, Plaintiffs have
21   taken strong measures to prevent hackers from accessing their DMSs, but the methods they
22   have employed are undone by the DMS Law, which strips Plaintiffs of the ability to prevent
23   access that they have not authorized. All the while, confidential information, including a
24   vast amount of consumer information, is needlessly placed at risk by the law.
25
26


                                                     -58
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 59 of 61




 1             259.   For these reasons, there is no adequate remedy at law to compensate for the
 2   irreparable harm Plaintiffs face if the DMS Law is not enjoined during the pendency of this
 3   action.
 4             260.   The balance of the equities weighs in favor of granting an injunction. Dealers
 5   and third parties will not be harmed by the injunction, which would preserve the existing
 6   contractual relationships between the parties. At the same time, Plaintiffs face irreparable
 7   harm to their DMSs and professional reputations, OEMs face exposure of their proprietary
 8   data, and consumers risk having their private data exposed and altered through the third-
 9   party access to the DMS required by the DMS Law.
10
11                                          Prayer for Relief
12   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
13             A.     Declaring that the DMS Law is unenforceable because it is preempted by
14   the Digital Millennium Copyright Act;
15             B.     Declaring that the DMS Law is unenforceable because it is preempted by
16   the Copyright Act;
17             C.     Declaring that the DMS Law is unenforceable because it is preempted by
18   the Defend Trade Secrets Act;
19             D.     Declaring that the DMS Law is unenforceable because it is preempted by
20   the Computer Fraud and Abuse Act;
21             E.     Declaring that the DMS Law is unenforceable because it is preempted by
22   the Gramm-Leach-Bliley Act;
23             F.     Declaring that the DMS Law is unenforceable because it is void for
24   vagueness in violation of the Due Process Clause of the United States Constitution;
25             G.     Declaring that the DMS Law is unenforceable because it violates the
26   Takings Clause of the United States Constitution;


                                                    -59
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 60 of 61




 1            H.     Declaring that the DMS Law is unenforceable because it violates the
 2   Contracts Clause of the United States Constitution;
 3            I.     Declaring that the DMS Law is unenforceable because it violates the
 4   Dormant Commerce Clause of the United States Constitution;
 5            J.     Declaring that the DMS Law is unenforceable because it violates the First
 6   Amendment of the United States Constitution;
 7            K.     Temporarily and permanently enjoining the enforcement of the DMS Law;
 8            L.     Awarding Plaintiffs their costs and litigation expenses, including attorney’s
 9   fees and costs; and
10            M.     Awarding Plaintiffs such other and further relief that this Court deems just,
11   proper, and equitable.
12            RESPECTFULLY SUBMITTED this 29th day of July, 2019.
13                                               QUARLES & BRADY LLP
                                                 Renaissance One
14                                               Two North Central Avenue
                                                 Phoenix, AZ 85004-2391
15
                                                 By /s/ Brian A. Howie
16                                                  Brian A. Howie
                                                    Lauren Elliott Stine
17
                                                     Attorneys for Plaintiffs
18
                                                 SHEPPARD, MULLIN, RICHTER &
19                                               HAMPTON LLP
                                                 2099 Pennsylvania Ave., NW, Ste. 100
20                                               Washington, DC 20006, 201-747-1900
                                                 Thomas J. Dillickrath* (DC 483710)
21                                               TDillickrath@sheppardmullin.com
22                                               Four Embarcadero Center, 17th Floor
                                                 San Francisco, CA 94111, 415-434-9100
23                                               Amar S. Naik* (CA 307208)
                                                 ANaik@sheppardmullin.com
24                                               Molly C. Lorenzi* (CA 315147)
                                                 MLorenzi@sheppardmullin.com
25
26


                                                   -60
     QB\58682256.1
       Case 2:19-cv-04849-GMS Document 1 Filed 07/29/19 Page 61 of 61




 1
 2                                      GIBBS & BRUNS LLP
                                        1100 Louisiana, Ste. 5300
 3                                      Houston, TX 77002, 713-650-8805
                                        Aundrea K. Gulley* (TX 24034468)
 4                                      agulley@gibbsbruns.com
                                        Denise Drake* (TX 24092358)
 5                                      DDrake@gibbsbruns.com
 6                                      Attorneys for The Reynolds and Reynolds
                                        Company
 7
                                        MAYER BROWN LLP
 8                                      71 S. Wacker Drive
                                        Chicago, IL 60606
 9                                      312-782-0600
                                        Britt M. Miller* (IL 6256398)
10                                      BMiller@mayerbrown.com
                                        Michael A. Scodro* (IL 6243845)
11                                      MScodro@mayerbrown.com
                                        Brett E. Legner* (IL 6256268)
12                                      BLegner@mayerbrown.com
13                                      1999 K Street, NW
                                        Washington, DC 20006
14                                      202-263-3000
                                        Mark W. Ryan* (DC 359098)
15                                      mryan@mayerbrown.com
16                                      Attorneys for CDK Global, LLC
17                                      *Pro Hac Vice Forthcoming
18
19
20
21
22
23
24
25
26


                                          -61
     QB\58682256.1
